Case 5:21-cv-00320 Document 49-7 Filed 07/14/21 Page 1 of 39 PagelD #: 529

EXHIBIT 1.E
Case 5:21-cv-00320 Document 49-7 Filed 07/14/21 Page 2 of 39 PagelD #: 530
 

Case 5:21-cv-00320 Document 49-7 Filed 07/14/21 Page 3 of 39 PagelD #: 531

 

LOAN NUMBER LOAN NAME ACCT. NUMBER NOTE DATE INITIALS
22 JAMES C. JUSTICE a. /- ye 12/15/2017
COMPANIES, INC.
NOTE AMOUNT INDEX (w/Margin} RATE MATURITY DATE LOAN PURPOSE
$57,940,539.89 Not Applicable Wall Street Journal Prime On Demand Commercial
Rate as in effect from time
to time
Creditor Use Only

 

 

 

AMENDED AND RESTATED PROMISSORY NOTE

(Commercial - Single Advance)

 

DATE AND PARTIES. The date of this Amended and Restated Promissory Note (Note) is DECEMBER 15, 2027. The parties and their addresses are:

LENDER:
CARTER BANK & TRUST
4 East Commonwealth Boulevard
Martinsville, VA 24112-1920
Telephone: (276) 632-2901

BORROWER (jointly and severally):
JAMES C. JUSTICE COMPANIES, INC.,
A DELAWARE CORPORATION
302 SOUTH JEFFERSON STREET, SUITE 600
ROANOKE, VIRGINIA 24011-1741

TWIN FIR ESTATES, LLC

A VIRGINIA LIMITED LIABILITY COMPANY
302 SOUTH JEFFERSON STREET, SUITE 600
ROANOKE, VIRGINIA 24011-1711

WILCOX INDUSTRIES, INC.

A WEST VIRGINIA CORPORATION

302 SOUTH JEFFERSON STREET, SUITE 600
ROANOKE, VIRGINIA 24011-1714

 

CONFESSION OF JUDGMENT. | appoint and authorize John L. Gregory, lll, James W. Haskins and Scott C. Wall, any of whom may act individually, of
Young, Haskins, Mann, Gregory, McGarry & Wall, P.C., 400 Starling Avenue, Martinsville, VA 24112, attorneys-in -fact, to appear in the office of the
Martinsville City Circuit Court, 55 West Church Street, Martinsville, VA 24112, xo confess judgment against me, in favor of Lender, if | default on this
agreement. The confession of judgment may be without process and for any amount of PRINCIPAL and INTEREST and LATE CHARGES and FEES due on
this Note, including collection casts and reasonable attorneys’ fees. This is in addition to other remedies. A substitute attorney-in-fact may be appointed
by Lender.

For the purposes of this notice, "you" means the Borrower. IMPORTANT NOTICE: THIS INSTRUMENT CONTAINS A
CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE
AS A DEBTOR AND ALLOWS THE CREDITOR TO OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER
NOTICE,

 

1. DEFINITIONS. As used in this Note, the terms have the following meanings:
A, Pronouns. The pronouns "I," "me," and "my" refer to each Borrower signing this Note, individually and together with their heirs, successors and
assigns, and each other person or legal entity (including guarantors, endorsers, and sureties) who agrees to pay this Nate. "You" and "Your" refer to
the Lender, any participants or syndicators, successors and assigns, Or any person or company that acquires an interest in the Loan.
B. Note. Note refers to this document, and any extensions, renewals, modifications and substitutions of this Note.
C. Loan. Loan refers to this transaction generally, including obligations and duties arising from the terms of all documents prepared or submitted for
this transaction such as applications, security agreements, disclosures or notes, and this Note.
D. Loan Documents. Loan Documents refer to all the documents executed as a part of or in connection with the Loan.
E. Property. Property is any property, real, personal or intangible, that secures my performance of the obligations of this Loan,
F. Percent. Rates and rate change limitations are expressed as annualized percentages.
G. Dollar Amounts. All dollar amounts will be payable in lawful money of the United States of America.
2. REFINANCING. This Note will renew and extend the following described nota(s):
Note «22 dated January 5, 2015 with an original principal balance of $60,669,114.79; and

 
Case 5:21-cv-00320 Document 49-7 Filed 07/14/21 Page 4 of 39 PagelD #: 532

Note 4485 dated March 10, 2016 with an original principal balance of $1,500,000.00.
3. PROMISE TO PAY. For value received, | promise to Pay you or your order, at your address, or at such other location as you may designate, the principal
sum of $57,940,539.89, plus interest from December 15, 2017 on the unpaid Principal balance until this Note matures or this obligation is accelerated.
4. INTEREST. Interest will accrue on the unpaid Principal balance of this Note at the rate of Wall Street Journal Prime Rate as in effect from time to time
(Interest Rate),
A. Post-Maturity Interest. After maturity or acceleration, interest will accrue on the unpaid Principal balance of this Note at the Interest Rate plus 3%
per annum, until paid in full.
B. Maximum Interest Amount. Any amount assessed or collected as interest under the terms of this Note will be limited to the maximum lawful
amount of interest allowed by applicable law. Amounts collected in excess of the maximum lawful amount will be applied first to the unpaid Principal
balance. Any remainder will be refunded to me.
C. Statutory Authority. The amount assessed or collected on this Note is authorized by the Virginia usury laws under Va, Code §§ 6.2 et. seq.
D. Accrual. Interest accrues using an Actual/360 days counting method.
5. REMEDIAL CHARGES. In addition to interest or other finance charges, | agree that | will pay these additional fees based on my method and pattern of
payment. Additional remedial charges may be described elsewhere in this Note.
A. Late Charge. If a payment is more than 10 days late, i will be charged 5.000 percent of the Amount of Payment. | will pay this late charge
promptly but only once for each late payment.
6. PAYMENT. | agree to pay this Note ON DEMAND.
Payments will be rounded up to the nearest $.01. With the final payment | also agree to pay any additional fees or charges owing and the amount of any
advances you have made to others on my behalf. Payments scheduled to be paid on the 29th, 30th or 31st day of a month that contains no such day will,
instead, be made on the last day of such month.
7, PREPAYMENT. | may prepay this Loan in full or in Part at any time. Any partial prepayment will not excuse any later scheduled payments until | pay in
full.
8. LOAN PURPOSE. The purpose of this Loan is to renew loans [N48 and [Mass,
9. GUARANTY. A Guaranty, dated December 15, 2017 from JAMES C JUSTICE, II (Guarantor) to you, guaranties the payment and performance of my
debts as described in the Guaranty;
A Guaranty, dated December 15, 2017, from CATHY L. JUSTICE {Guarantor) to you, guaranties the payment and performance of my debts as described in
the Guaranty;
A Guaranty, dated December 15, 2017 from VIRGINIA FUEL CORPORATION (Guarantor) to you, guaranties the payment and performance of my debts as
described in the Guaranty;
A Guaranty, dated December 15, 2017 from SOUTHEAST COTTON, INC. (Guarantor) to you, guaranties the payment and performance of my debts as
described in the Guaranty;
A Guaranty, dated December 15, 2017 from AMERICAN TURF GRASS CORPORATION (Guarantor) to you, guaranties the payment and performance of my
debts as described in the Guaranty;
A Guaranty, dated December 15, 2017 from BLACK RIVER FARMS, LLC (Guarantor} to you, guaranties the payment and performance of my debts as
described in the Guaranty;
A Guaranty, dated December 15, 2017 from RAPI DAN, LLC (Guarantor) to you, guaranties the payment and performance of my debts as described in the
Guaranty;
A Guaranty, dated December 15, 2017 from EVERGREEN TURF CORPORATION (Guarantor) to you, guaranties the payment and performance of my debts
as described in the Guaranty;
A Guaranty, dated December 15, 2017 from BLUE RIDGE FARM CENTER, INC. (Guarantor) to you, guaranties the payment and performance of my debts as
described in the Guaranty;
A Guaranty, dated December 15, 2017 from STONEY BROOK PLANT. ATION, (NC. {Guarantor to you, guaranties the payment and performance of my debts
as described in the Guaranty;
A Guaranty, dated December 15, 2017 from JUSTICE FARM SUPPLY, INC. (Guarantor} to you, guaranties the payment and performance of my debts as
described in the Guaranty;
A Guaranty, dated December 15, 2017 from TEN MILE BAY, LLC (Guarantor) to you, guaranties the payment and performance of my debts as described in
the Guaranty;
A Guaranty, dated December 15, 2017 from JUSTICE FAMILY FARMS, LLC (Guarantor) to you, guaranties the payment and performance of my debts as
described in the Guaranty;
A Guaranty, dated December 15, 2017 from GREENTHORN, LLC (Guarantor) to you, guaranties the payment and performance of my debts as described in
the Guaranty; and
A Guaranty, dated December 15, 2017 from JUSTICE LOW SEAM MINING, INC. (Guarantor) to you, guaranties the payment and performance of my debts
as described in the Guaranty;
10. DEFAULT. | will be in defauit if | fail to make payment in full upon demand.
11. WAIVERS AND CONSENT. To the extent not prohibited by law, | waive protest, presentment for payment, demand, notice of acceleration, notice of
intent to accelerate and notice of dishonor.
A. Additional Waivers By Borrower. In addition, |, and any party to this Note and Loan, to the extent permitted by law, consent to certain actions
you may take, and generally waive defenses that may be available based on these actions or based on the status of a party to this Note.
(1) You may renew or extend payments on this Note, regardless of the number of such renewals or extensions.
(2) You may release any Borrower, endorser, guarantor, surety, accommodation maker or any other co-signer.
(3} You may release, substitute or impair any Property securing this Note.
(4) You, or any institution participating in this Note, may invoke your right of set-off.
{5} You may enter into any sales, repurchases or participations of this Note to any person in any amounts and | waive notice of such sales,
repurchases or participations.
(6) | agree that any of us signing this Note as a Borrower is authorized to modify the terms of this Note or any instrument securing, guarantying
or relating to this Note.
B. No Waiver By Lender. Your course of dealing, or your forbearance from, or delay in, the exercise of any of your rights, remedies, privileges or right
to insist upon my strict performance of any provisions contained in this Note, or any other Loan Document, shall not be construed as a waiver by you,
unless any such waiver is in writing and is signed by you.
Case 5:21-cv-00320 Document 49-7 Filed 07/14/21 Page 5 of 39 PagelD #: 533

. oF
ey

12. REMEDIES. After | default, you may at your option do any one or more of the following.
A. Acceleration. You may make all or any part of the arnount owing by the terms of this Note immediately due.
B. Sources. You may use any and all remedies you have under state or federal law or in any Loan Document.
C. insurance Benefits. You may make a claim for any and ail insurance benefits or refunds that may be available on my default.
DB. Payments Made On My Behalf. Amounts advanced on my behalf will be immediately due and may be added to the balance owing under the
terms of this Note, and accrue interest at the highest post-maturity interest rate.
E. Set-Off, You may use the right of set-off. This means you may set-off any amount due and payable under the terms of this Note against any right |
have to receive money from you.
My right to receive money from you includes any deposit or share account balance | have with you; any money owed to me on an item presented to
you or in your possession for collection or exchange; and any repurchase agreement or other non-deposit obligation. “Any amount due and payable
under the terms of this Note" means the total amount to which you are entitled to demand payment under the terms of this Note at the time you
set-off.
Subject to any other written contract, if my right to receive money from you is also owned by someone who has not agreed to pay this Note, your
right of set-off will apply to my interest in the obligation and to any other amounts | could withdraw on my sole request or endorsement.
Your right of set-off does not apply to an account or other obligation where my rights arise only in a representative capacity. It also does not apply to
any Individual Retirement Account or other tax-deferred retirament account.
You will not be liable for the dishonor of any check when the dishonor occurs because you set-off against any of my accounts. | agree to hold you
harmless from any such claims arising as a result of your exercise of your right of set-off.
F. Waiver. Except as otherwise required by law, by choosing any one or more of these remedies you do not give up your right to use any other
remedy. You do not waive a default if you choose not to use a remedy. By electing not to use any remedy, you do not waive your right to later
consider the event a default and to use any remedies if the default continues or occurs again.
13. COLLECTION EXPENSES AND ATTORNEYS’ FEES. On or after the occurrence of an Event of Default, to the extent permitted by law, | agree to pay all
expenses of collection, enforcement or protection of your rights and remedies under this Note or any other Loan Document. | agree and stipulate for all
purposes that an attorney's fee of 10% of the outstanding principal due on this Note at the time of default shall constitute a reasonable attorney’s fee.
Expenses include (unless prohibited by law) reasonable attorneys’ fees, court costs, and other legal expenses. These expenses are due and payable
immediately. If not paid immediately, these expenses will bear interest from the date of payment until paid in full at the highest interest rate in effect as
provided for in the terms of this Note. All fees and expenses will be secured by the Property | have granted to you, if any. in addition, to the extent
permitted by the United States Bankruptcy Code, | agree to pay the reasonable attorneys’ fees incurred by you to protect your rights and interests in
connection with any bankruptcy proceedings initiated by or against me.
14, COMMISSIONS. | understand and agree that you (or your affiliate) will earn commissions or fees on any insurance products, and may earn such fees
on other services that | buy through you or your affiliate.
15. WARRANTIES AND REPRESENTATIONS. | make to you the following warranties and representations which will continue as long as this Note is in
effect:
A. Power. | am duly organized, and validly existing and in good standing in all jurisdictions in which | operate. | have the power and authority to
enter into this transaction and to carry on my business or activity as it is now being conducted and, as applicable, am qualified to do so in each
jurisdiction in which | operate.
B. Authority. The execution, delivery and performance of this Note and the obligation evidenced by this Note are within my powers, have been duly
authorized, have received all necessary governmental approval, will not violate any provision of law, or order of court or governmental agency, and
will not violate any agreement to which | am a party or to which lam or any of my Property is subject.
C. Name and Place of Business. Other than previously disclosed in writing to you | have not changed my name or principal place of business within
the last 10 years and have not used any other trade or fictitious name. Without your prior written consent, | do not and will not use any other name
and will preserve my existing name, trade names and franchises.
16. APPLICABLE LAW. This Note is governed by the laws of Virginia, the United States of America, and to the extent required, by the laws of the
jurisdiction where the Property is located, except to the extent such state laws are preempted by federal law. in the event of a dispute, the exclusive
forum, venue and place of jurisdiction will be in Virginia, unless otherwise required by law. In the event of a dispute, the exclusive forum, venue and
place of jurisdiction will be in the Circuit Court of the City of Martinsville, Virginia or the United States District Court for the Western District of Virginia, if
such court has jurisdiction, unless otherwise required by law.
17. JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS, My obligation to pay the Loan is independent of the obligation of any other person who has
also agreed to pay it. You may sue me alone, or anyone else who is obligated on the Loan, or any number of us together, to collect the Loan. Extending
the Loan or new obligations under the Loan, will not affect my duty under the Loan and | will still be obligated to pay the Loan. This Note shall inure to
the benefit of and be enforceable by you and your successors and assigns and shall be binding upon and enforceable against me and my personal
representatives, successors, heirs and assigns.
18. AMENDMENT, INTEGRATION AND SEVERABILITY. This Note may not be amended or modified by oral agreement. No amendment or modification of
this Note is effective unless made in writing and executed by you and me. This Note and the other Loan Documents are the complete and final expression
of the agreement. If any provision of this Note is unenforceable, then the unenforceable provision will be severed and the remaining provisions will still
be enforceable, No present or future agreemant securing any other debt | owe you will secure the payment of this Loan if, with respect to this loan, you
fail ta fulfill any necessary requirements or fail to conform to any limitations of the Truth in Lending Act (Regulation 2) or the Real Estate Settlement
Procedures Act (Regulation X) that are required for Joans secured by the Property or if, as a result, this Loan would become subject to Section 670 of the
John Warner National Defense Authorization Act for Fiscal Year 2007.
19. INTERPRETATION. Whenever used, the singular includes the plural and the plural includes the singular. The section headings are for convenience
only and are not to be used to interpret or define the terms of this Note.
20. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise required by law, any notice will be given by delivering it or mailing it
by first class mail to the appropriate party's address listed in the DATE AND PARTIES section, or to any other address designated in writing. Notice to one
Borrower will be deemed to be notice to all Borrowers. | will inform you in writing of any change in my name, address or other application information. |
will provide you any correct and complete financial statements or other information you request. | agree to sign, deliver, and file any additional
documents or certifications that you may consider necessary to perfect, continue, and preserve my obligations under this Loan and to confirm your lien
status on any Property. Time is of the essence.
21. CREDIT INFORMATION. | agree to supply you with whatever information you reasonably request. You will make requests for this information
without undue frequency, and will give me reasonable time in which to supply the information.
Case 5:21-cv-00320 Document 49-7 Filed 07/14/21 Page 6 of 39 PagelD #: 534

.
Moy x

©

22. ERRORS AND OMISSIONS. | agree, if requested by you, to fully cooperate in the correction, if necessary, in the reasonable discretion of you of any
and all loan closing documents so that all documents accurately describe the loan between you and me. | agree to assume all costs including by way of
illustration and not limitation, actual expenses, legal fees and marketing losses for failing to reasonably comply with your requests within thirty (30) days.
23. WAIVER OF JURY TRIAL. All of the parties to this Note knowingly and intentionally, irrevocably and unconditionally, waive any and all right to a
trial by jury in any litigation arising out of or concerning this Note or any other Loan Document or related obligation. All of these parties acknowledge
that this section has either been brought to the attention of each party's legal counsel or that each party had the opportunity to do so.

24. SIGNATURES. By signing under seal, | agree to the terms contained in this Note. | also acknowledge receipt of a copy of this Note.

BORROWER:

JAMES C, JUSTICE COMPANIES, INC.,

a Delaware corpor,
A “ “ — r-

 

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):

f. » om Cr
STATE OF \ WG in L. , COUNTY (OR CITY) OF ano {ee

ta .
This instrument was acknowledged before me this Zl day of February 2018 by JAMES C. JUSTICE, III, PRESIDENT OF

JAMES C. JUSTICE COMPANIES, INC., a Delaware corporation, on behalf of the corporation. He [cieck one] [Lis personally known to me or [] has
produced as identification.

My commission expires: {9+ 3 |~ 202.) _
Notary Registration Number: | Ol Oj 2

      

(Notary Public)

 

LESLIE ANN WELLS

BORROWER: NOTARY PUBLIC
Commonweaith of Virginia
TWIN FIR ESTATES, LLC, Registration No. 7560729

 

M ission Exoi
a Virginia limited liab#ity company y Commission Expires May 31. 202

= ,

 
 
   
   

er

  

tf fe a i “Ze
BY PGCE CCG 7 (Seal)
f Nou AUSTICE, MI, PRESET

rs

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):

fe c
" , e 1
stateor _\/ LGinic. COUNTY (OR CITY} OF _! Joan, ss.

  

This instrument was acknowledged before me this ZT day of _| AGL 2018 by JAMES C. JUSTICE, 1), PRESIDENT OF

TWIN FIR ESTATES, LLC, A VIRGINIA LIMITED LIABILITY COMPANY, on behalf of the company. He [check one] iis personally known to me or [_] has
produced as identification.

My commission expires: 3 i Sl 202. !

/)
Notary Registration Number: | / S40 7249 | Hi thee f } hr. Le bill i LESLIE ANN WELLS

NOTARY PUBLIC
Commonwealth of Virginia

Registration No. 7560729
[SIGNATURES AND ACKNOWLEDGEMENTS CONTINUE ON FOLLOWING PAGRL c

 

 

ommission Expires May 31, 20@.

ee
Case 5:21-cv-00320 Document 49-7 Filed 07/14/21 Page 7 of 39 PagelD #: 535

"bg

aye *

BORROWER:

WILCOX INDUSTRIES, INC.,
a West Virginia corporation

 

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):

STATE OF Vive ric. , COUNTY (OR CITY) OF “Koaaak, 58.

This instrument was acknowledged before me this 21 4 day of f ~£ loruavu 2018 by JAMES C. JUSTICE, Ill, PRESIDENT OF
WILCOX INDUSTRIES, INC., A WEST VIRGINIA CORPORATION, on behalf of the corporation. He [check one] is personally known to me or [] has
produced as identification.

 

 
 
 

v
My commission expires: = 3 [-202!

Notary Registration Number: "15 0 1 24

   

{Notary Public)

 

LESLIE ANN WELLS
NOTARY PUBLIC
Commonwealth of Virginia

Registration No. 7560729
My Commission Expires May 31, 202

 

 

 
Case 5:21-cv-00320 Document 49-7 Filed 07/14/21 Page 8 of 39 PagelD #: 536

 
 

Case 5:21-cv-00320 Document 49-7 Filed 07/14/21 Page 9 of 39 PagelD #: 537 -

Carter Bank & Trust

 

GUARANTY
{Continuing Debt - Uniimited)

DATE AND PARTIES, The date of this Guaranty is December 15, 2017. Tha parties and thefr addresses ore:
LENDER:
CARTER BANK & TRUST
4 East Commonwealth Boulevard
Martinsville, VA 24112
Telephone: (276) 656-1776
BORROWER: {individually and collectively}
James C. Justice Companies, inc., 5 Delaware corporation
302 S. Jefferson Streat, Suite 600
Roanoke, Virginia 24011
‘Twin Fir Estates, LLC, a Vieginia limited {lability company
302 S. Jefferson Street, Suite 600
Roanoke, Virginia 24011
Wilcox industries, Inc., a West Virginia comporation
302 S. Jefferson Street, Suite 600
Roanoke, Virginia 24012,
GUARANTOR:
JAMES C. tt

Sulphur Springs, West Virginia 24986

 

CONFESSION OF JUDGMENT, | appoint and authorize John L. Gregory, lil, James W, Haskins and Scott C. Wall, any of whom may act Individually, of Young.
Haskins, Mann, Gregory, McGarry & Wall, P.C., 400 Starling Avenue, Martinsville, VA 24122, attorneys-in act, to appear In the office of the Martinsville City
Ciroult Court, 55 West Church Street, Martinsville, VA 2412, to confess judgment against me, In favor of Lender, if {default an this agreement. The confession of
Judgment may be without process and for any amount of PRINCIPAL and INTEREST and LATE CHARGES and FEES due on this Guaranty, induding collection casts
and reasonable attorneys’ fees. This Is In addition to other remedies. A substitute attomeyin-fact may be appolnted by Lender.

For the purposes of this notice, "you" means the Guarantor. IMPORTANT NOTICE: THIS INSTRUMENT CONTAINS A
CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A
DEBTOR AND ALLOWS THE CREDITOR TO OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.

 

 

 

4, DEFINITIONS. As used In this Guaranty, the terms have the following meanings:
A. Pronauns. ‘The pronouns "", "me" and "my" refer to all persons or entities signing this Guaranty, Individually and together. "You" and
“your” refer to the Lender,
&. Note. “Note” refers to the document that evidences the Borrower's Indebtedness, and any extensions, renewals, modifications and
substitutions of the Note,
C. Proparty. “Property” means any property, real, personal or intangible, that secures performance of the obligations of the Note, Debt,
or this Guaranty.
D. Loan. "Loan" refers to this transaction generally, including obligations and duties arising from the terms of alf documents prepared or
submitted for this transaction.
&, Loan Documents. “Loan Documents" refer to all the documents executed as a part of or In connection with the Loan,
2. SPECIFIC AND FUTURE DERT GUARANTY. For good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and to induce you, at your option, to make loans or engage in any other transactions with the Borrower from time to time, |
S3981532v1
 

Case 5:21-cv-00320 Document 49-7 Filed 07/14/21 Page 10 of 39 PagelD #: 538

absolutely and unconditionally agree ta all terms of and Suaranty to you the payment and performance of each and every debt, of every
type, purpose and description that the Borrower elther individually or with athers, ay now or at any time In the future owe you, including
all principal, d interest, ys' fees and coll tosts, when allowed by law, that may become due from the Borrower ta you in
collecting and enforcing the debt and all other agreements with respect to the Borrower listed below ("Debt");

 

 

dames C Justice Companies, inc, a Delaware corporation
‘Twin Fir Estates, LLC, & Virgints Ronited [lability company
Wikox industries, Inc., a West Virginte corporation

In addition, Debt includes debts, lables, and obligations of the Borrower (including, but not limited to, amounts agreed to be pald under
the terms of any nates or agreements securing the payment of any debt, loan, Hability or obligation, overdrafts, letters of credit, guaranties,
advances fer taxes, insurance, repairs and storage, and a extensions, renewals, refinancings and modifications of these debts) whether now
existing or created or Incurred In the future, due or to become due, of absolute or contingent, Including obligations and duties arising from
the terms of all documents prepared or submitted in connection with each such transaction such as appileations, security agreements,
disctosures, and the Note.
Yau may, without natice, apply this Guaranty to such Debt of the Borrower as you may select from time to time.
3. EXTENSIONS. | consent to all renewals, extensions, modifications and substitutions of the Debt which may be made by you upan such
terms and conditions as you may see fit fram time to time without further notice to me and without limitation as-to the number of renewals,
extensions, modifications or substitutions.
4, UNCONDITIONAL UABUITY, | am unconditionally fable under this Guaranty, regardless of whether or not you pursue any of your
remedies against the Borrower, against any other maker, surety, guarantor or endorser of the Debt or against any Property. You may sue me
alone, or anyone else who Is obligated on this Guaranty, ‘or any number of us together, to collect the Debt, My lability is nat conditioned on
the signing of this Guaranty by any other person and further Is not subject to any condition not expressly set forth In this Guaranty or any
instrument executed In connection with the Debt. My obligation te Pay according to the terms of this Guaranty shall not be affected by the
iegality, invalidity or unenforceability of any notes or agreements evidencing the Debt, the violation of any applicable usury laws, forgery, or
any other circumstances which make the Indebtedness unenforceable against the Borrower, | will remain obligated to pay an this Guaranty
even if any other person who is obligated to pay the Debt, including the Borrower, has such obligation discharged in bankruptcy, foreclosure,
or otherwise discharged by law.
5. BANKRUPTCY. Hf a bankruptcy petition should at any time be filed by or against the Borrower, the maturity of the Debt, so far as my
lability Is concerned, shall be accelerated and the Debt shall be immediately payable by me. { acknowledge and agree that this Guaranty,
and the Debt secured hereby, wil remain In full force and effect at all times, notwithstanding any action or undertakings ky, or against, you
or against any Property, in connection with any obligation In any proceeding in the United States Bankruptcy Courts. Such action or
undertaking Includes, without limitation, valuation of Property, election of remedies or Imposition of secured or unsecured daim status upon
daims by you, pursuant to the United States Bankruptcy Code, as amended. in the event that any payment of principal or Interest recelyed
and paid by any other guaranter, borrower, surety, endorser or co-maker Is deemed, by final order of a court of competent jurisdiction, to
have been a voldable preference under the bankruptey or insolvency laws of the United States or otherwise, then my obligation will remain
as an obligation to you and will nat be considered as having been extinguished.
&. REVOCATION, | agree that this is an absolute and unconditional Guaranty, [agree that this Guaranty will remain binding on me, whether
or not there are any Debts outstanding, until you have actually received written notice of my revocation or written notice of my death or
Incompetence. Notice of revocation or notice of my death or Incompetence will not affect my obligations under this Guaranty with respect
to any Debts incurred by or for which you have made a commitment to the Borrower before you actually receive such notice, ard all
renewals, extensions, refinancings, and modifications of such Debts, | agree that if any other person signing thls Guaranty provides a notice
of revocation to you, | will still bs obligated under this Guaranty until | provide such a notice of revocation to you. any other person signing
this Guaranty dies or Is dedared incompetent, such fact will not affect my obligations uncer this Guaranty.
7, PROPERTY. | agree that any Property may be assigned, exchanged, released in whole or in part or substituted without notice to me and
without defeating, discharging or diminishing my lability. My obligation Is absolute and your failure to perfect any security interest or any
act or omission by you which impairs the Property will not relieve me or my liability under this Guaranty. You are under no duty to preserve
oF protect any Property until you are In actual or constructive possession. For purposes of this paragraph, you will anfy be in "actual"
possession when you have physical, Immediate and exclusive control over the Property and have accepted such control In writing. Further,
you will only be deemed to be in "constructive" possession when you have both the Power and Intent to exercise control over the Property.
&. DEFAULT. [ will be in default if any of the following events (k p fy and collectively as an Event of Defanit) occur:

A. Payments, I fail to make a payment In fill when due.

5B. fwency or Bankruptcy, The death, dissolution or Insolvency of, appol of a receiver by or on behalf of, application of any

debtor relief law, the assignment for the benefit of creditors by or on behalf of the voluntary or involuntary termination of existence by,

or the commencement of any proxeeding under any present or future federal ar state insolvency, bankruptcy, reorganization,

composition or debtor raliaf law by or against me, Borrower, or any Co-signer, endorser, surety or guarantor of this Guaranty or any

Debt.

¢. Death or Incompetency. I die or am declared legally incompetent.

33981532v1

 
Case 5:21-cv-00320 Document 49-7 Filed 07/14/21 Page 11 of 39 PagelD # 539

D. Failure ta Perform. | fail to perform any condition or to keep any promise or covenant of this Guaranty.
E. Other Documents. A default occurs under the terms of any other document relating to the Debt.
F. Other Agreements. 1am in default on any other debtor agreement | have with you
G. Misrepresantation. | make any verbal or written statement or provide any financial information that is untrue, Inaccurate, or conceals
a material fact at the time it Is made or provided.
H, Judgment, { fall to satisfy or appeai any judgment against me.
|. Forfeiture. The Property is used in a manner or for a purposa that threatens confiscation by a legal authority.
4, Name Change. | change my name or assume an additional name without notifying you before maldng such a change,
K. Property Transfer. | transter all or a substantial part of my money or property.
L. Property Value. You datarmine in good faith that the value of the Property has declined or {s impatred.
M. Insecurity. You determine In good faith that a material adverse change has occurred In my financial condition from the conditions set
forth in my most recent financial statement before the date of this Guaranty or that the prospect for payment or performance of the
Debt Is impaired for any reason.
9. WAIVERS AND CONSENT. To the extent not prohibited by law, | waive protest, presentment for payment, demand, notice of acceleration,
notice of intent te accelerate and notice of dishonor.
A. Additional Waivers. In addition, to the extant permitted by law, ! consent to certain actions you may take, and generally walve
defenses that may be available based on these actions or based on the Status of a party to the Debt or this Guaranty.
(1) You may renew or extend payments on the Debt, regardless of the number of such renewals or extensions.
(2) You may release any B r, endorser, w ,, Surety, dation maker or any other co-signer.
(3) You may release, substitute or impair any Property.
(4) You, or any institution participating In the Debt, may invoke your right of set-off.
(8) You may enter Inte any sales, repurchases or participations of the Debt to any person In any amounts and | waive natice of such
sales, repurchases of participations,
{6) ( agree that the Borrower Is authorized to modify the terms of the Debt or any instrament securing, guarantying or relating to
the Debt.
(7} You may undertake a valuation of any Property in connection with any proceedings under the United States Bankruptcy Code
concerning the Sorrawer or ma, regardless of any such valuation, or actual amounts recelved by you arising from the sale of such
Property.
(3) { agree to consent to any walver granted the Borrower, and agree that any delay or lack of diligence in the enforcement of the
Debt, or any failure to file a claim or otherwise protect any of the Debt, inno way affects or impairs my Rability.
(9) bagree to waive reliance on any anti-deficiency statutes, through subrogation or otherwise, and such statutes in no way affect or
impair my liability. In addition, until the obligations of the Borrower to Lender have been paid In full, { walve any dght of
brogation, contribution, relmbur: , Indemnification, exoneration, and any other right | may have te enforce any remedy
which you now have or In the future may have against the Borrower or another guarantor OF as to any Property.
Any Guarantor who is an "Insider," as contemplated by the United States Bankruptcy Code, 11 U.S.C. 101, as amended, makes these
walvers permanently. (An insider Includes, among others, a director, officer, partner, or other fiétson In contral of the Borrower, a
person or an entity that is a co-partner with the Borrower, an entity In which the Borrower are general partners, directors, officers
or othenwise in control or a close relative of any of these other persons.) Any Guarantor who is not an insider makes these waivers
until all Debt ts fully repaid.
B. No Walver By Lender. Your course of dealing, or your forbearance from, or delay in, the exercise of any of your rights, remedies,
privileges or right to Insist upon my strict performance of any provisions contained in the Debt instruments, shall net be construed asa
waiver by you, unless any such waiver Is in writing and is sigmed by you.
C, Waiver af Calms. | waive all daims for loss or damage caused by your acts or omissions where you acted reasonably and in good
faith.
10, REMEDIES. After the Borrower or t default, you may at your option do any one or more of the following.
A. Acceleration. You may make a or any part of the amount owing by the terms of this Guaranty immediately due.
6, Sources. You may use any and all remedies you have under state or federal taw or tn any documents relating to the Debt.
C Insurance Benefits. You may make a claim for any and all Insurance benefits or refunds that may he available on default.
D. Payments Made on the Borrower's Behalf. Amounts advanced on the Borrower's behalf will be immediately due and payable and
may be added ta the balance awing under the Dabt.
E, Attachment. You may attach or garnish my wages or earnings.
F. Sat-Off. You may use the right of set-off. This means you may set-off any amount due and payable under the terms of this Guaranty
against any right | have to receive money from you.
My right to receive money from you includes any depnsit or share account balanee | have with YOU; any money owed to me on an item
presented to you or In your 6 for collection or exchange; and any rep FA or other non-deposit oblig: "Any
amount due and payable under the terms of this Guaranty* means the total amount to which you are entitled to demand payment under
the terms of this Guaranty at the time you set-off.

 

 

 

399815321
Case 5:21-cv-00320 Document 49-7 Filed 07/14/21 Page 12 of 39 PageID #: 540

Subject to any other written contract, if my right ta recelve money from you Is also owned by someone who has not agreed to pay the
a of set-off will apply to my Interest in the obligation and to any other amounts | could withdraw on my sole request or
en
Your right of set-off does not apply to an account or other obligation where my rights arise only ina fepresentative capacity. It also does
not apply to any Individual Retirement Account or other tax-deferred retirement account.
You will not be flable for the dishonor of any check when the dishonor occurs because you set-off against any of my accounts. | agree to
hold you harmless from any such claims arising as a result of your exercise af your right of set-off.
G. Walver. Except as otherwise raquired by law, by choosing any one or more of these remedies you do not give up your right to use any
other remedy. You do not waive a default if you choose not to use a remedy. By electing not ta use any ready, you de not walve your
right to later consider the event a default and ta use any remedies If the default continues oF aceurs again.
21. COLLECTION EXPENSES AND ATTORNEYS’ FEES. On or after the occurrence of an Event of Default, to the extent permitted by faw, |
agree to pay all expenses of collection, enforcement or Protection of your rights and remedies under this Guaranty or any ather document
relating to the Debt. The parties agree and Stipulste for all purposes that an attorney's fee of 10% of the Outstanding principal due at the
time of default shall constitute a reasonable attorney's fee. To the extent permitted by law, expenses Indude, but are not limited to,
reasonable attomeys' fees, court costs and other legal expenses, Ail fees and expenses will be secured by the Property ! have granted to you,
ifany. in addition, to the extent permitted by the United States Hankruptey Code, | agree to pay the reasonable attorneys’ fees incurred by
you to protect your rights and interests in connaction with any bankruptcy proceedings Initiated by or against me.
32. WARRANTIES AND REPRESENTATIONS, | have the ‘ight and authority to enter Into this Guaranty. The execution and delivery of this
Guaranty will not violate any agreement governing me or to which 1am a party.
In addition, | represent and warrant that this Guaranty was entered Into at the request of the Borrower, and that Iam satisfied regarding the
Sorrower's fisancial condition and existing indebtedness, authority te borrow and the use and intended use of all Debt proceeds, | further
represent and warrant that | have not relied on any representations or omissions from you or any Information provided by you Tespecting
the Borrower, the Borrower's financial condition and existing Indebtedness, the Borrower's authority to borrow or the Borrower's use and
Intended use of al Debt proceeds.
13. RELIANCE. | acknowledge that you are relying on this Guaranty in extending credit to the Borrower, and | have signed this Guaranty to
induce you to extend such cradit, | tepresent and warrant to you that | have a direct and substantial econamic interest in the Borrower and
expect to derive substantial benefits from any loans and financial accommodations resulting In the creation of indebtedness guarantied
hereby. | agree to rely exclusively on the right to revoke this Guaranty prospectively as to future transactions In the manner as previously
described in this Guaranty If at any time, In my opinion, the benefits then being received by me in connection with this Guaranty are not
sufficient to warrant the continuance of this Guaranty. You may rely conclusively on a continuing warranty that I continue to be benefited by
this Guaranty and you will have no duty to inquire inte of confirm the receipt of any such benefits, and this Guaranty will be effective and
enforceable by you without regard to the receipt, nature or value of any such benefits,
24. APPLICABLE LAW, This Guaranty Is governed by the laws of Virginia, the United States of America, and to the extent required, by the
laws of the Jurisdiction where the Property Is located, except to the extent such state laws are preempted by federal law. In the event of a
dispute, the exclusive forum, venue and place of jurisdiction will be In the Cireutt Court of the City of Martinsville, Virginia or the United
States District Court for the Western District of Virginia, if such court has Jurisdiction, uniess otherwise required by law.
45, AMENDMENT, INTEGRATION AND SEVERABLUTY, This Guaranty may not be amended or madified by oral agreemant. No amendment
or modification of this Guaranty Is effective unless made In writing and executed by you and me. This Guaranty and the other Loan
Documents are the complete and final expression of the agr If any provision of this Guaranty Is unenforceable, then the
unenforceable provision will be severed and the cemaining provisions will still be enforceable.
46, ASSIGNMENT. if you assign any of the Debts, you may assign ali or any part of this Guaranty without notice to me ar my consent, and
this Guaranty will Inure te the benefit of your assignee to the extent of such assignment. You will continue to have the unimpatred right to
enforce this Guaranty as to any of the Debts that are not assigned, This Guaranty shall Inure to the benefit of and be enforceable by you and
your suecessors and assigns and any other person te whom you may grant an Interest in the Debts and shall be binding upen and enforceable
agalnist me and my personal representatives, successors, heirs and assigns.
4%, INTERPRETATION, Whenever used, the singular Includes the plural and the plural Includes the singular. The section headings are for
senvenience onty and are not to be used to interpret or define the terms of this Guaranty.
18. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise required by law, any notice will be given by delivering it
OF mailing it by first class mail to the appropriate party's address listed In the DATE AND PARTIES section, or to any other address designated
in writing. Notice ta one Guarantor wil be deemed to be notice to all Guarantors. 1 will Inform you In writing of any change In my name,
address or other application information. | will provida you any correct and complete financlal statements or other Information you request.
lagree to sign, deliver, and file any additional documents or certifications that you tay consider necessary to perfect, continue, and preserve
my obligations under thls Guaranty and to confirm your Men status on any Property. Tine Is of the essence.
39. CREDIT INFORMATION, | agree that from time te time you may obtain credit Information about me from others, Including other tenders
and credit reporting agencies, and report to others [such as 5 credit reporting agency) your credit experience with me. | agree that you will
nat be llable for any claim arising from the use of Information provided to you by others or for providing such information to others.
20, WAIVER OF JURY TRIAL, Alf of the parties to this Guaranty knowingly arid Intentionally, Irrevocably and unconditionally, walve any
aed ali right to a trial by jury In any Itigation arising out of or concerning this Guaranty or any other documents relating to the Debt or
33981532v1,

 

 

 
Case 5:21-cv-00320 Document 49-7 Filed 07/14/21 Page 13 of 39 PagelD #541

related obligation. ail of these parties acknowledge that this
couneol or bie enci party ned ooretmagte ee section has elther been brought to the attention of each party's legal

21, SIGNATURES, By signing und
cant By signing under seal, | agree to the terms contalned In this Guaranty. | also acknowledge receipt of a copy of this

 

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):
{individual}

STATE OF bh Lipf tase _ COUNTY/ERY OF alii. 7

 

is Instrument was acknowledged before me thised “ day of _ Chelan 2618 by JAMES C. JUSTIC check
i is personally known to me or |] has produced roesneetantannettreneennaererteuntnneee AF aumormea ek Be onel

My commission expires: Lt v/ 43 HOA.
Notary Registration Nu ct et

  

 
 

OFFICIAL SEAL
ry Public. State of West Virginia

CYNTHIA L WHITE

    
    

106 Lockneed Drive
Beaver. WV 25813
My commission expires April 13. 2022

 
   

S39B1S32v1i.
Case 5:21-cv-00320 Document 49-7 Filed 07/14/21 Page 14 of 39 PagelD #: 542

 
 

Case 5:21-cv-00320 Document 49-7 Filed 07/14/21 Page 15 of 39 PagelD #: 543

| = Carter Bank & Trust

 

GUARANTY
{Continuing Debt - Unlimited)

DATE AND PARTIES, The date of this Guaranty is December 45, 2017. The parties and thelr addresses are:

 

LENDER:
CARTER BANK & TRUST
4 East Commonwealth Soulevard
Martinsville, VA 24442
Telephone: (276) 656-1776
BORROWER: (individually and collectively)
James C. Justice Companies, Inc. a Delaware corporation
302 S. Jefferson Street, Suite 600
Roanoke, Virginla 24011
Twin Fie E: LLC, « Virginia limited Babitity company
302 5. lefferson Street, Suite 600
Roanoke, Virginia 24011
Wiles industries, inc., » West Virginks corporation
302 5 Jefferson Strect, Suite 600
Roanoke, Virginia 24014
GUARANTOR:
CATHY L JUSTICE
White Sulphur Springs, West Vieginia 24986

 

CONFESSION OF JUDGMENT. | appoint and authorize John L. Gregory, Ill, James W. Haskins and Scott C. Wall, any of whom may act Individually, of Young,
Haskins, Mann, Gregory, McGarry & Wall, P.C., 400 Starling Avenue, Martinsdile, VA 24112, attorneysin -fact, to appear in the office of the Martinsville City
Greuit Court, $5 West Church Street, Martinsville, VA 24122, to confess Judgmant against ma, in favor of Lender, if | default on this agreement. The confession of
Judgment may be without process and for any amount of PRINCIPAL and INTEREST and LATE CHARGES and FEES du on this Guaranty, including collection ensts
and reasonable attorneys’ fees. This Is In adkittlon to other remedies, A substitute attomey-in-fact may be appointed by Lender.

For the purposes of this notice, "you" means the Guarantor, IMPORTANT NOTICE: THIS INSTRUMENT CONTAINS A

CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A
DEBTOR AND ALLOWS THE CREDITOR TO OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE,

 

 

 

4, DEFINITIONS, As usad in this Guaranty, the terms have the following meanings:
A. Pronouns. The pronouns "I", "me" and “my” refer to alf persons or entitias Signing this Guaranty, individually and together. "You" and
"your" refer to the Lender.
B. Note. "Note" refers ta the document that evidences the Borrower's indebtedness, and any extensions, renewals, modifications and
substitutions of tha Note.
C. Property. "Property" means any property, real, personal or intangible, that secures performance of the obligations of the Note, Debt,
or this Guaranty.
D, Laan. “Loan” refers to this transaction generally, including obligations and duties arising from the terms of all documents prepared or
submitted for this tranzaction.
E. Loan Documents. “Lean Documents" refer to all the documents executed as a part of or In connection with the Loan.

2. SPECHIC AND FUTURE DEST GUARANTY. For good and valuable consideration, the receipt and sufficiency of which is hereby

adnowledged, and to Induce you, at your option, to make loans or engage in any other transactions with the Borrower from time to time, |
S39K1752v1
 

Case 5:21-cv-00320 Document 49-7 Filed 07/14/21 Page 16 of 39 PagelD # 544

e

, ¥

,

absolutely and unconditionally agree to all terms of and guaranty to you the payment and performance of each and every debt, of every
type, purpose and description that the Borrower elther individually or with others, may now or at any time In the future owe you, including
afl principal, accrued Interest, attomeys' fees and collection costs, when allowed by law, that may become due from the Borrower to you in
collecting and enforcing the debt and all other agreements with respect to the Borrower listed below (CDebt”);

James C, Justice Companies, inc, a Delaware corporation
‘Twin Fir Estates, LLC, & Virginta Timited Habillty company
Wilcox industries, inc., a West Virginia corporation

In addition, Debt Includes debts, llabilities, and obligations of the Borrower {including, but nat imited to, amounts agreed to be paid under
the terms of any notes or agreements securing the payment of any debt, loan, lability or obligation, overdrafts, letters af credit, guaranties,
advances for taxes, Insurance, repairs and storage, and all extensions, tenewals, refinancinigs and modifications of these debts) whether now
existing or created or incurred in the future, dua or ta become due, or absolute or contingent, Including obligations and duties arising from
the terms of all documents prepared or submitted In connection with each such transactlon such as applications, security agreements,
disclosures, and the Note.
You may, without notice, apply this Guaranty to such Debt of the Borrower as you may select from time to time.
3. EXTENSIONS. I consent to ail renewals, extensions, modifications and substitutions of the Debt which may be made by you upon such
terms and conditions as you may see fit from time to time without further notice to me and without Initation as to the number of renewals,
extensions, modifications or substitutions.
4. UNCONDITIONAL LIABILITY, I am unconditionally Hable under this Guaranty, regardless of whether or not you pursue any of your
remedies against the Borrower, against any other maker, surety, guarantor or endorser af the Debt or against any Property. You may sue me
atone, or anyone else who Is obligated an this G y, oF any number of us together, to collect the Debt. My liability Is not conditioned on
‘the signing of this Guaranty by any other person and further Is not subject to any condition not expressly set forth in this Guaranty or any
Instrument executed ki connection with the Debt. My obligation to pay according to the terms of thls Guaranty shail not be affected by the
ilegality, invalidity or unenforceability of any notes or agreements evidencing the Debt, the violation of any applicable Usury laws, forgery, or
any other circumstances which make the Indebtedness unenforceable against the Borrower. 1 will remain obligated to pay on this Guaranty
even If any other person who Is obligated to pay the Debt, including the Rarrowe has such obligation discharged In bankruptcy, foreclosure,
or otherwise discharged by law.
§, BANKRUPTCY. If a bankruptcy petition should at any time be filed by or against the Borrower, the maturity of the Debt, so far as my
Sabliity Is concerned, shall be accelerated and the Debt shall be immediately payable by me. { acknowledge and agree that this Guaranty,
and the Debt secured hereby, will remain In full force and effect at all times, notwithstanding any action or undertakings by, or against, you
of against any Property, in connection with any obligation in any proceeding in the Unlted States Bankruptcy Courts. Such action or
undertaking Includes, without limitation, valuation of Property, election of remedies or Imposition of secured or unsecured claim status upon
claims by you, pursuant to the United States Bankruptcy Code, as amended. In the event that any payment of pringlpal or Interest recelved
and paid by any other guarantor, borrower, surety, endorser or co-maker Is deemed, by final order of a court of compatent jurisdiction, to
hava been a voldable preference under the banlauptey or Insolvency laws of the United States or otherwise, then my obligation will remain
as an obligation to you and will net be considered as having been extinguished.
&. REVOCATION, | agree that this is an absolute and unconditional Guaranty. | agree that this Guaranty will remain binding on me, whether
of not there are any Debts outstanding, until you have actually recelved written notice of my revocation or written notice of my death or
incompetence. Notice of revocation or notice of my death or Incompetence will not affect my obligations under this Guaranty with respect
to any Debts incurred by or for which you have made a commitment to the Borrower before you actually recaive such notice, and all
renewals, extensions, refinancings, and modifications of such Debts, | agree that if any other person signing this Guaranty provides a notice
of revocation te you, | will stiff be obligated under this Guaranty until | provide such a notice of revocation to you. if any other person signing
this Guaranty dies or Is declared incompetent, such fact will not affect my obligations under this Guaranty.
7. PROPERTY, | agree that any Property may be assigned, exchanged, released in whale or in part or substituted without natice to me and
without defeating, discharging or diminishing my liability. My obligation ts absolute and your fatlure to perfect any security Interest or any
act or omission by you which impairs the Property wall not refleve me or my liability under this Guaranty. You are under no duty to preserve
Of protect any Property until you are in actual ar constructive possession. For purposes of this paragraph, you will only be in “actual*
possession when you have physical, immediate and exelusive control over the Property and have accepted such control In writing. Further,
you will only be deemed to be In “constructive” possession when you have both the power and intent to exercise control aver the Property.
8. DEFAULT. | will be in default if any of the following events (known separately and collectively as an Event of Default} occur:

A. Payments. | fall to make a payment in full when due,

&, Insolvency or Bankruptcy. The death, dissolution or insolvency of, appointment of a receiver by or on behalf of, application of any

debtor rellef iaw, the assignment for the benefit of creditors by or on behalf of, the vol ¥ oF invol y ter of exist by,

or the commencement of any proceeding under any present or future federal or state Insolvency, bankruptcy, reorganization,

composition or debtor rallef iaw by or against me, Borrower, or any Co-signer, endorser, surety or guarantor of this Guaranty or any

Debt.

& Death or hi P y. (die or am declared legally incomp

S89B1752v1

 

 

 

 
Case 5:21-cv-00320 Document 49-7 Filed 07/14/21 Page 17 of 39 PagelD # 545

D, Failure ta Perform. | fall to perform any condition or to keep any promise or covenant of this Guaranty.

E. Other Decuments. A default occurs under the tenrs of any other document relating to the Debt.

¥. Other Agreements, | am in default on any other debt of agreement | have with you.

G. Misrepresentation. | make any verbal or written statement or Provide any financial information that Is untrue, Inaceurate, or conceals
a material fact at the time It Is made or provided.

H. Judgment. | fall to satisty or appeal any Judgment against me.

1 Forfeiture. The Property Js used in a manner or foe a purpose that threatens confiscation by a legal authority,

J. Name Change. | change my name or assume an additional name without notifying you before making such a change.

K. Property Transfer. | transfer all or a substantial part of my maney or property.

L. Property Value. You determine in good falth that the value of the Praperty has declined ar is impaired.

, Insecurity. You determine in good faith that a material adverse change has occurred in my financlal condition from the conditlans set
forth in my most recent financial statement before the date of this Guaranty or that the prospect for payment or performance of the
Debt Is impaired for any reason.

9. WAIVERS AND CONSENT. To the extent not prohibited by law, I walve protest, presentment for payment, demand, notice of acceleration,
notice of intent te accelerate and notice of dishonor.
A. Additional Walvere. in addition, to the extent permitted by law, | consent to certain actions you May take, and generally waive
defenses that may be available basad on these actions or based on the status of a party to tha Debt or this Guaranty.
(1) You may renew or extend payments on the Debt, regardless of the number of such renewals or extensions,
(2) You may release any Borrower, endarser, guarantor, surety, accommodation maker or any other co-sigrer.
(3) You may release, substitute or impair any Property.
(4) You, or any Institution participating in the Debt, may Invoke your right of set-off,
(8) You may enter Into any sates, repurchases or partidpations of the Debt ta any person In any amounts and | waive notice of such
sales, repurchases or particlpetions.
(6) | agree that the Borrower is authorized to modify the terms of the Debt or any Instrument securing, guarantying o¢ relating to
the Debt,
(7) You may undertake a vatuatlon of any Property in connection with any proceedings under the United States Bankruptcy Code
concerning the Borrower or me, regardless of any such valuation, or actual amounts recelved by you arising from the sale of such
Property.
{8} | agree to consent to any walver granted the Borrower, and agree that any delay or lack of diligence in the enfarcement of the
Oekt, ar any failure to file a claim or otherwise protect any of the Debt, in no way affects or impairs my Hability.
(9) | agree to walve reliance on any antldeficiency statutes, through subrogation or otherwise, and such statutes In no way affect or
impair my Hability. i addition, until the obligations of the Borrower to Lender have been paid in full, | watve any right of
subrogation, contribution, reimbursement, Indemnification, exoneration, and any other right | may have to enforce any remedy
which you now have or In the future may have against the Borrower or another guarantor of as to any Property.
Any Guarantor who Is an “insider,” as contemplated by the United States Bankruptcy Code, 11 U.S.C. 101, as amended, makes these
walvers permanently. {An insider includes, among others, a director, officer, partner, or other person In contro! of the Borrower, 4
person oF an entity that Is a co-partner with the Borrower, an entity In which the Borrower are general partners, directors, officers
or otherwise In control or a close relative of any of these other persons.) Any Guarantor whe is not an insider makes these waivers
until all Debt Is fully repaid,
5. No Waiver By Lender. Your course of dealing, or your forbearance from, or delay In, the exercise of any of your rights, remedies,
privileges a right to Insist. upon my strict performance of any provisions contained in the Debt instruments, shall not be construed as a
waiver by you, untexs any such walver Is In writing and is signed by you.
. Walver of Gaims. | waive all claims for loss or damage caused by your acts or omissions where you acted reasonably and in good
faith,

10, REMEGIES. After the Borrower or 1 default, you may at your gption do any one or more of the following

A. Acceleration, You may make sll or any part of the amount owing by the terms of this Guaranty Immediately due.

. Sources. You may usa any and all remedies you have under state or federal law arin any documents relating to the Debt
C. Insuraticé Benefits. You may make a claim for any and all Insurance benefits or rafunds that may be available an default.
B, Payments Made on the Borrower's Behalf. Amounts advanced on the Borrower's behalf willl be Immediately due and payable and
may be added to the balance owing under the Debt.
E, Attachment, You may attach or garnish my wages or earnings.
F. Set-OH. You may use the right of set-off. This means you may set-off any amount dua and payable under the terms of this Guaranty
against any right | have to receive money from you.
My right to receive money from you Includes any deposit or share account balance | have with you; any money owed to me on an item
prasented to you or In your possession for collection or exchange; and any repurchase agreement or other non-deposit obligation. “Any
amount dua and payable under the terms of this Guaranty* means the total amount to which you are entitled to demand payment under
the terms of this Guaranty at the time you set-off

B39R1752v1
 

Case 5:21-cv-00320 Document 49-7 Filed 07/14/21 Page 18 of 39 PagelID #: 546

Subject to any other written contract, if my right to receive money from you is aiso owned by someone who has not agreed to pay the
a your right of set-off will apply to my interest in the obligation and to any other amounts | could withdraw on my sole request or
endorsement.
Your right of set-off does not apply to an account or other obligation where my rights arise only ina representative capacity. it also does
not apply to any individual Retirement Account or other tax-deferred retirement account.
You will not be Uable for the dishonor of any check when the dishonor occurs because you set-off against any of my accounts. Hagree to
hold you harmless from any such claims arising as a result of your exercise of your right of set-off.
G. Walver. Except as otherwise required by law, by choosing any one or mora of these remedies you da not give up your right to use any
other remedy. You do not walve a default if you choose not to use a remedy. By electing not to use any remedy, you do not walve your
right to later consider the event a default and to use any remedies if the defautt continues or occurs again.
14. COLLECTION EXPENSES AND ATTOANEYS’ FEES. On oF after the occurrence of ani Event of Default, to the extant permitted by law, |
agree to pay all expenses of callaction, enforcement or protection of your rights and remedies under this Guaranty or any other document
relating to the Debt. The parties agree and stipulate for all purposes that an attorney's fee of 10% of the outstanding prindpal due at the
time of default shall constitute 3 reasonable attorney's fee. To the extent permitted by law, expenses include, but are not limited to,
reasonable attorneys’ fees, court costs and other legal expenses, All fees and expenses will be secured by the Property { have granted to you,
if any. In addition, to the extent permitted by the United States Bankruptcy Code, | agree to pay the reasonable attorneys' fees Incurred by
You To protect your rights and interests In connection with any bankruptcy proceedings initiated by or against me.
12, WARRANTIES AND REPRESENTATIONS. ( have the right and authority to enter Into this Guaranty. The execution and deltwary of this
Guaranty will nat violate any agreement governing me or te which { am a party.
fn addition, | represent and warrant that this Guaranty was entered Into at the request of the Borrower, and that ! am satisfied regarding the
Borrower's financial condition and existing indebtedness, authority to borrow and the use and intended use of all Debt proceads. { further
represent and warrant that | have not relied on any representations ac omissions from you or any Information provided by you respecting
the Borrower, the Borrower's financial condition and existing indebtedness, the Borrower's authority to berraw or the Borrower's use and
intended use of all Debt proceeds.
13. RELIANCE. | acknowledge that you are relying on this Guaranty In extending credit to the Borrower, and | have signed this Guaranty to
induce you te extend such cradit. | represent and warrant to you that | have a direct and substantial economic Interest in the Borrawer and
expect to derive substantial benefits from any loans and financlal accommodations resulting in the creation of indebtedness guarantied
hereby. ( agree to rely exclusively on the right to revoke this Guaranty prospectively as to future transactions in the manner as previously
described in this Guaranty If at any time, In my opinion, the benefits then being recelved by me in connaction with this Gusranity are not
sufficient to warrant the continuance of this Guaranty. You may rely condushely on a continuing ity that I continue to be benefited by
this Guaranty and you will have ne duty to inquire Into or confirm the receipt of any such benefits, and this Guaranty will be effective and
enforceable by you without regard to the recelpt, nature or value of any such benefits.
14. APPLICABLE LAW. This Guaranty is governed by the laws of Virginia, the United States of America, and to the extent required, by the
laws of the jurisdiction where the Proparty is located, except to the extent such state laws are preempted by federal law, In the event of a
dispute, the exclusive forum, venue and place of jurisdiction will be In the Circult Court of the City of Martinsville, Virgints or the United
States District Court for the Wester District of Virginia, if such court has Jurisdiction, unless otherwise required by law.
15. AMENDMENT, INTEGRATION AND SEVERABILITY, This Guaranty may not be amended or madified by oral agreement. No amendment
of modification of this Guaranty Is effective unless made in writing and executed by you and me. This Guaranty and the other Loan
Documents are the complete and final expression of the agr it If any provision of this G ty is forceable, then the
unenforceable pravision will be severed and the remaining provisions will still be enforceable.
16, ASSIGNMENT. if you assign any of the Debts, you may assign all or any part of this Guaranty without notice to me or my consent, and
this Guaranty will inure to the benefit of your assignee to the extent of such assignment. You will continue to have the unimpatred right to
enforce this Guaranty as to any of the Debts that are not assigned. This Guaranty shail Inure to the benefit of and be enforceable by you and
your successors and assigns and any other person to whom you may grant an Interest in the Debts and shall be binding upon and enforceable
against me and my personal representatives, successors, heirs and assigns.
17. INTERPRETATION. Whenever used, the singular includes the plural and the plural inciudes the singufar. The section headings are for
sonvenience only and are not to be used to Interpret or define the terms of this Guaranty.
18. NOTICE, FINANCIAL REPORTS AND ADDITIONAL OOCUMENTS. Unless otherwise required by law, any notice will be given by delivering it
or mailing it by first class malf te the appropriate party's address listed in the DATE AND PARTIES section, or to any other address designated
in writing, Notice to one Guarantor will be deemed to be natice to all Guarantors. | will Inform: you in writing of any change In my name,
address or other application information. 1 vill provide yau any correct and complete financial statements or other information you request.
| agree to sign, deliver, and file any additional documents or certifications that you may Consider necessary to perfect, continue, and preserve
my obligations under thts Guaranty and to confirm your flen status on any Property. Time is of the assence.
19. CREDIT INFORMATION, | agree that from time te time you may obtain credit Information about me from others, including other lenders
and credit reporting agenctes, and report to others {such as a credit reporting agency) your credit experience with me. | agree that you will
not be (lable for any claim arising from the use of Information Brovided to you by others or for providing such Information te others.
20, WAIVER OF JURY TRIAL All of the parties to this Guaranty knowingly and Intentionally, Ierevacably end unconditionally, walve any
and ali right te a trial by jury in any Stigetion avising out of or concerning this Guaranty or any other documents rqlating te the Debt or

33981 752v1

 

 
 

Case 5:21-cv-00320 Document 49-7 Filed 07/14/21 Page 19 of 39 PagelD # 547

related obligation. All of these parties acknow! that this section has i
eres ciipwent — lon elther been brought to the attention af each party's legal

21, SIGNATURES. signi ackronwt
Guaranty. By signing under seal, { agree to the terms contalned In this Guaranty. 1 also ledge receipt of a copy of this

 

 

 

 

 

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT}:

 

(individest}
f a) ee &
stateor AST F/G conten ohileph is
Z
gt
This instrument was acknowledged befare me this 27 day LN, 2018 by CATHY L JUSTICE. She [check ane] Ja}

Is personally knawn to me or [7] has produced as identification.

* a
My commission expires: Aft / / Sat aA
Notary Registration Number: (Notapd Public)

| ee ee ae PE ag at

OFFICIAL SEAL ,
. Notary Public. State of West Virginia ¢
2 CYNTHIA L WHITE
James © Justice Companies inc
; 106 Lockheed Drive \

  
  

Beaver. WV 25813 €
: My commission expires April 13,2022 )
Pg gE Rg ER, es Pag TT -

33981 752v1
Case 5:21-cv-00320 Document 49-7 Filed 07/14/21 Page 20 of 39 PagelD #: 548
Case 5:21-cv-00320 Document 49-7 Filed 07/14/21 Page 21 of 39 PagelD #: 549

c Carter Bank & Trust

GUARANTY

(Continuing Debt - Unlimited)

DATE AND PARTIES. The date of this Guaranty is December 15, 2017. The parties and their addresses are:
LENDER:

CARTER BANK & TRUST

4 East Commonwealth Boulevard
Martinsville, VA 24112
Telephone: (276) 656-1776

BORROWER; (individually and collectively)

James C. Justice Companies, Inc., a Delaware corporation
302 S. Jefferson Street, Suite 600
Roanoke, Virginia 24011

Twin Fir Estates, LLC, a Virginia limited liability company
302 S. Jefferson Street, Suite 600
Roanoke, Virginia 24011

Wilcox Industries, Inc., a West Virginia corporation
302 S. Jefferson Street, Suite 600
Roanoke, Virginia 24011

GUARANTOR:
Justice Low Seam Mining, Inc., a West Virginia corporation

302 S. Jefferson Street, Suite 600
Roanoke, Virginia 24011

 

 

CONFESSION OF JUDGMENT. | appoint and authorize John L. Gregory, Ill, James W. Haskins and Scott C. Wall, any of whom may act individually, of Young,
Haskins, Mann, Gregory, McGarry & Wall, P.C., 400 Starling Avenue, Martinsville, VA 24112, attorneys-in -fact, to appear in the office of the Martinsville City
Circuit Court, S5 West Church Street, Martinsville, VA 24112, to confess judgment against me, in favor of Lender, if | default on this agreement. The confession of
judgment may be without process and for any amount of PRINCIPAL and INTEREST and LATE CHARGES and FEES due on this Guaranty, including collection costs
and reasonable attorneys’ fees. This is in addition to other remedies. A substitute attorney-in-fact may be appointed by Lender.

For the purposes of this notice, "you" means the Guarantor. IMPORTANT NOTICE: THIS INSTRUMENT CONTAINS A
CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A
DEBTOR AND ALLOWS THE CREDITOR TO OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.

 

1. DEFINITIONS. As used in this Guaranty, the terms have the following meanings:
A. Pronouns. The pronouns "I", "me" and "my" refer to all persons or entities signing this Guaranty, individually and together. "You" and
"your" refer to the Lender.
B. Note. “Note” refers to the document that evidences the Borrower's indebtedness, and any extensions, renewals, modifications and
substitutions of the Note.
C. Property. “Property” means any property, real, personal or intangible, that secures performance of the obligations of the Note, Debt,
or this Guaranty.
D. Loan. "Loan" refers to this transaction generally, including obligations and duties arising from the terms of all documents prepared or
submitted for this transaction.
E. Loan Documents. "Loan Documents" refer to all the documents executed as a part of or in connection with the Loan.
2. SPECIFIC AND FUTURE DEBT GUARANTY. For good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and to induce you, at your option, to make loans or engage in any other transactions with the Borrower from time to time, |
absolutely and unconditionally agree to all terms of and guaranty to you the payment and performance of each and every debt, of every
type, purpose and description that the Borrower either individually or with others, may now or at any time in the future owe you, including
33985513v1

 

 

 
 

»

®

 

Case 5:21-cv-00320 Document 49-7 Filed 07/14/21 Page 22 of 39 PagelD #: 550

+

all principal, accrued interest, attorneys' fees and collection costs, when allowed by law, that may become due from the Borrower to you in
collecting and enforcing the debt and all other agreements with respect to the Borrower listed below (“Debt”):

James C. Justice Companies, inc., a Delaware corporation
Twin Fir Estates, LLC, a Virginia limited liability company
Wilcox Industries, Inc., a West Virginia corporation

In addition, Debt includes debts, liabilities, and obligations of the Borrower (including, but not limited to, amounts agreed to be paid under
the terms of any notes or agreements securing the payment of any debt, loan, liability or obligation, overdrafts, letters of credit, guaranties,
advances for taxes, insurance, repairs and storage, and all extensions, renewals, refinancings and modifications of these debts) whether now
existing or created or incurred in the future, due or to become due, or absolute or contingent, including obligations and duties arising from
the terms of all documents prepared or submitted in connection with each such transaction such as applications, security agreements,
disclosures, and the Note.
You may, without notice, apply this Guaranty to such Debt of the Borrower as you may select from time to time.
3. EXTENSIONS. | consent to all renewals, extensions, modifications and substitutions of the Debt which may be made by you upon such
terms and conditions as you may see fit from time to time without further notice to me and without limitation as to the number of renewals,
extensions, modifications or substitutions.
4, UNCONDITIONAL LIABILITY. | am unconditionally liable under this Guaranty, regardless of whether or not you pursue any of your
remedies against the Borrower, against any other maker, surety, guarantor or endorser of the Debt or against any Property. You may sue me
alone, or anyone else who is obligated on this Guaranty, or any number of us together, to collect the Debt. My liability is not conditioned on
the signing of this Guaranty by any other person and further is not subject to any condition not expressly set forth in this Guaranty or any
instrument executed in connection with the Debt. My obligation to pay according to the terms of this Guaranty shall not be affected by the
illegality, invalidity or unenforceability of any notes or agreements evidencing the Debt, the violation of any applicable usury laws, forgery, or
any other circumstances which make the indebtedness unenforceable against the Borrower. | will remain obligated to pay on this Guaranty
even if any other person who is obligated to pay the Debt, including the Borrower, has such obligation discharged in bankruptcy, foreclosure,
or otherwise discharged by law.
5. BANKRUPTCY, if a bankruptcy petition should at any time be filed by or against the Borrower, the maturity of the Debt, so far as my
liability is concerned, shall be accelerated and the Debt shall be immediately payable by me. | acknowledge and agree that this Guaranty,
and the Debt secured hereby, will remain in full force and effect at all times, notwithstanding any action or undertakings by, or against, you
or against any Property, in connection with any obligation in any proceeding in the United States Bankruptcy Courts. Such action or
undertaking includes, without limitation, valuation of Property, election of remedies or imposition of secured or unsecured claim status upon
claims by you, pursuant to the United States Bankruptcy Code, as amended. In the event that any payment of principal or interest received
and paid by any other guarantor, borrower, surety, endorser or co-maker is deemed, by final order of a court of competent jurisdiction, to
have been a voidable preference under the bankruptcy or insolvency laws of the United States or otherwise, then my obligation will remain
as an obligation to you and will not be considered as having been extinguished.
6. REVOCATION. | agree that this is an absolute and unconditional Guaranty. | agree that this Guaranty will remain binding an me, whether
or not there are any Debts outstanding, until you have actually received written notice of my revocation or written notice of my death or
incompetence. Notice of revocation or notice of my death or incompetence will not affect my obligations under this Guaranty with respect
to any Debts incurred by or for which you have made a commitment to the Borrower before you actually receive such notice, and all
renewals, extensions, refinancings, and modifications of such Debts. | agree that if any other person signing this Guaranty provides a notice
of revocation to you, | will still be obligated under this Guaranty until | provide such a notice of revocation to you. If any other person signing
this Guaranty dies or is declared incompetent, such fact will not affect my obligations under this Guaranty.
7. PROPERTY. | agree that any Property may be assigned, exchanged, released in whole or in part or substituted without notice to me and
without defeating, discharging or diminishing my liability. My obligation is absolute and your failure to perfect any security interest or any
act or omission by you which impairs the Property will not relieve me or my liability under this Guaranty. You are under no duty to preserve
or protect any Property until you are in actual or constructive possession. For purposes of this paragraph, you will only be in “actual”
possession when you have physical, immediate and exclusive control over the Property and have accepted such control in writing. Further,
you will only be deemed to be in "constructive" possession when you have both the power and intent to exercise control over the Property.
8. DEFAULT. | will be in default if any of the following events (known separately and collectively as an Event of Default) occur:

A. Payments. | fail to make a payment in full when due.

B. Insolvency or Bankruptcy. The death, dissolution or insolvency of, appointment of a receiver by or on behalf of, application of any

debtor relief law, the assignment for the benefit of creditors by or on behalf of, the voluntary or involuntary termination of existence by,

or the commencement of any proceeding under any present or future federal or state insolvency, bankruptcy, reorganization,

composition or debtor relief law by or against me, Borrower, or any co-signer, endorser, surety or guarantor of this Guaranty or any

Debt.

C. Death or Incompetency. | die or am declared legally incompetent.

D. Failure to Perform. | fail to perform any condition or te keep any promise or covenant of this Guaranty.

E, Other Documents. A default occurs under the terms of any other document relating to the Debt.

33985513v1
 

 

a»

:

Case 5:21-cv-00320 Document 49-7 Filed 07/14/21 Page 23 of 39 PagelD #: 551

so.

F, Other Agreements. | am in default on any other debt or agreement | have with you.
G. Misrepresentation. | make any verbal or written statement or provide any financial information that is untrue, inaccurate, or conceals
a material fact at the time it is made or provided.
H. Judgment. 1 fail to satisfy or appeal any judgment against me.
|. Forfeiture. The Property is used in a manner or for a purpose that threatens confiscation by a legal authority.
J. Name Change. | change my name or assume an additional name without notifying you before making such a change.
K. Property Transfer. { transfer all or a substantial part of my money or property.
L. Property Value. You determine in good faith that the value of the Property has declined or is impaired.
M. Insecurity. You determine in good faith that a material adverse change has occurred in my financial condition from the conditions set
forth in my most recent financial statement before the date of this Guaranty or that the prospect for payment or performance of the
Debt is impaired for any reason.
9. WAIVERS AND CONSENT. To the extent not prohibited by law, | waive protest, presentment for payment, demand, notice of acceleration,
notice of intent to accelerate and notice of dishonor.
A. Additional Waivers. in addition, to the extent permitted by law, | consent to certain actions you may take, and generally waive
defenses that may be available based on these actions or based on the status of a party to the Debt or this Guaranty.
(1) You may renew or extend payments on the Debt, regardless of the number of such renewals or extensions.
(2) You may release any Borrower, endorser, guarantor, surety, accommodation maker or any other co-signer.
(3) You may release, substitute or impair any Property.
(4) You, or any institution participating in the Debt, may invoke your right of set-off.
(5) You may enter into any sales, repurchases or participations of the Debt to any person in any amounts and | waive notice of such
sales, repurchases or participations
(6) | agree that the Borrower is authorized to modify the terms of the Debt or any instrument securing, guarantying or relating to
the Debt.
(7) You may undertake a valuation of any Property in connection with any proceedings under the United States Bankruptcy Code
concerning the Borrower or re, regardless of any such valuation, or actual amounts received by you arising from the sale of such
Property.
(8) | agree to consent to any waiver granted the Borrower, and agree that any delay or lack of diligence in the enforcement of the
Debt, or any failure to file a claim or otherwise protect any of the Debt, in no way affects or impairs my liability,
(9} | agree to waive reliance on any anti-deficiency statutes, through subrogation or otherwise, and such statutes in no way affect or
impair my liability. In addition, until the obligations of the Borrower to Lender have been paid in full, | waive any right of
subrogation, contribution, reimbursement, indemnification, exoneration, and any other right | may have to enforce any remedy
which you now have or in the future may have against the Borrower or another guarantor or as to any Property.
Any Guarantor who is an "insider," as contemplated by the United States Bankruptcy Code, 11 U.S.C. 101, as amended, makes these
waivers permanently. (An insider includes, among others, a director, officer, partner, or other person in control of the Borrower, a
person or an entity that is a co-partner with the Borrower, an entity in which the Borrower are general partners, directors, officers
or otherwise in control or a close relative of any of these other persons.) Any Guarantor who is nat an insider makes these waivers
until all Debt is fully repaid.
B. No Waiver By Lender. Your course of dealing, or your forbearance from, or delay in, the exercise of any of your rights, remedies,
privileges or right to insist upon my strict performance of any provisions contained in the Debt instruments, shall not be construed as a
waiver by you, unless any such waiver is in writing and is signed by you.
C. Waiver of Claims. | waive all claims for loss or damage caused by your acts or omissions where you acted reasonably and in good
faith.
10, REMEDIES. After the Borrower or | default, you may at your option do any one or more of the following.
A. Acceleration. You may make all or any part of the amount owing by the terms of this Guaranty immediately due.
B. Sources, You may use any and all remedies you have under state or federal law or in any documents relating to the Debt,
C. Insurance Benefits. You may make a claim for any and all insurance benefits or refunds that may be available on default.
O. Payments Made on the Borrower's Behalf. Amounts advanced on the Borrower's behalf will be immediately due and payable and
may be added to the balance owing under the Debt.
E. Attachment. You may attach or garnish my wages or earnings,
F. Set-Off. You may use the right of set-off. This means you may set-off any amount due and payable under the terms of this Guaranty
against any right | have to receive money from you.
My right to receive money from you includes any deposit or share account balance | have with you; any money owed to me on an item
presented to you or in your possession for collection or exchange; and any repurchase agreement or other non-deposit obligation. "Any
amount due and payable under the terms of this Guaranty" means the total amount to which you are entitled to demand payment under
the terms of this Guaranty at the time you set-off.
Subject to any other written contract, if my right to receive money from you is also owned by someone who has not agreed to pay the
Debt, your right of set-off will apply to my interest in the obligation and to any other amounts | could withdraw on my sole request or
endorsement.
33985513v1
 

 

Case 5:21-cv-00320 Document 49-7 Filed 07/14/21 Page 24 of 39 PagelD #: 552

Your right of set-off does not apply to an account or other obligation where my rights arise only in a representative capacity. It also does
not apply to any Individual Retirement Account or other tax-deferred retirement account.
You will not be liable for the dishonor of any check when the dishonor occurs because you set-off against any of my accounts. | agree to
hold you harmless from any such claims arising as a result of your exercise of your right of set-off.
G, Waiver. Except as otherwise required by law, by choosing any one or more of these remedies you do not give up your right to use any
other remedy. You do not waive a default if you choose not to use a remedy, By electing not to use any remedy, you do not waive your
right to later consider the event a default and to use any remedies if the default continues or occurs again.
11. COLLECTION EXPENSES AND ATTORNEYS' FEES. On or after the occurrence of an Event of Default, to the extent permitted by law, |
agree to pay all expenses of collection, enforcement or protection of your rights and remedies under this Guaranty or any other document
relating to the Debt. The parties agree and stipulate for all purposes that an attorney's fee of 10% of the outstanding principal due at the
time of default shall constitute a reasonable attorney's fee. To the extent permitted by law, expenses include, but are not limited to,
reasonable attorneys’ fees, court costs and other legal expenses. All fees and expenses will be secured by the Property | have granted to you,
if any. In addition, to the extent permitted by the United States Bankruptcy Code, | agree to pay the reasonable attorneys’ fees incurred by
you to protect your rights and interests in connection with any bankruptcy proceedings initiated by or against me.
12. WARRANTIES AND REPRESENTATIONS. | have the right and authority to enter into this Guaranty. The execution and delivery of this
Guaranty will not violate any agreement governing me or to which | am a party.
In addition, | represent and warrant that this Guaranty was entered into at the request of the Borrower, and that | am satisfied regarding the
Borrower's financial condition and existing indebtedness, authority to borrow and the use and intended use of all Debt proceeds. | further
represent and warrant that { have not relied on any representations or omissions from you or any information provided by you respecting
the Borrower, the Borrower's financial condition and existing indebtedness, the Borrower's authority to borrow or the Borrower's use and
intended use of all Debt proceeds.
13. RELIANCE. | acknowledge that you are relying on this Guaranty in extending credit to the Borrower, and | have signed this Guaranty to
induce you to extend such credit. | represent and warrant to you that I have a direct and substantial economic interest In the Borrower and
expect to derive substantial benefits from any loans and financial accommodations resulting in the creation of indebtedness guarantied
hereby. | agree to rely exclusively on the right to revoke this Guaranty prospectively as to future transactions in the manner as previously
described in this Guaranty if at any time, in my opinion, the benefits then being received by me in connection with this Guaranty are not
sufficient to warrant the continuance of this Guaranty. You may rely conclusively on a continuing warranty that | continue to be benefited by
this Guaranty and you will have no duty to inquire inte or confirm the receipt of any such benefits, and this Guaranty will be effective and
enforceable by you without regard to the receipt, nature or value of any such benefits.
14. APPLICABLE LAW. This Guaranty is governed by the laws of Virginia, the United States of America, and to the extent required, by the
laws of the jurisdiction where the Property is located, except to the extent such state laws are preempted by federal jaw. In the event of a
dispute, the exclusive forum, venue and place of jurisdiction will be in the Circuit Court of the City of Martinsville, Virginia or the United
States District Court for the Western District of Virginia, if such court has jurisdiction, unless otherwise required by law.
15. AMENDMENT, INTEGRATION AND SEVERABILITY. This Guaranty may not be amended or modified by oral agreernent. No amendment
or modification of this Guaranty is effective unless made in writing and executed by you and me. This Guaranty and the other Loan
Documents are the complete and final expression of the agreement. If any provision of this Guaranty is unenforceable, then the
unenforceable provision will be severed and the remaining provisions will still be enforceable.
16. ASSIGNMENT. if you assign any of the Debts, you may assign all or any part of this Guaranty without notice to me or my consent, and
this Guaranty will inure to the benefit of your assignee to the extent of such assignment. You will continue to have the unimpaired right to
enforce this Guaranty as to any of the Debts that are not assigned. This Guaranty shall inure to the benefit of and be enforceable by you and
your successors and assigns and any other person to whom you may grant an interest in the Debts and shall be binding upon and enforceable
against me and my personal representatives, successors, heirs and assigns.
17, INTERPRETATION. Whenever used, the singular includes the plural and the plural includes the singular. The section headings are for
convenience only and are not to be used to interpret or define the terms of this Guaranty.
18. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise required by law, any notice will be given by delivaring it
or mailing it by first class mail to the appropriate party's address listed in the DATE AND PARTIES section, or to any other address designated
in writing. Notice to one Guarantor will be deemed to be notice to all Guarantors. | will inform you in writing of any change in my name,
address or other application information. | will provide you any correct and complete financial staternents or other information you request.
{ agree to sign, deliver, and file any additional documents or certifications that you may consider necessary to perfect, continue, and preserve
my obligations under this Guaranty and to confirm your lien status on any Property. Time is of the essence.
19. CREDIT INFORMATION, | agree that from time to time you may obtain credit information about me from others, including other lenders
and credit reporting agencies, and report to others (such as a credit reporting agency) your credit experience with me. | agree that you will
not be liable for any claim arising from the use of information provided to you by others or for providing such information to others.
20, WAIVER OF JURY TRIAL. All of the parties to this Guaranty knowingly and intentionally, irrevocably and unconditionally, waive any
and all right to a trial by jury in any litigation arising out of or concerning this Guaranty or any other documents relating to the Debt or
related obligation. All of these parties acknowledge that this section has either been brought to the attention of each party's legal
counsel or that each party had the opportunity to do so.

33985513v1

 
 

 

Case 5:21-cv-00320 Document 49-7 Filed 07/14/21 Page 25 of 39 PagelD #: 553

21, SIGNATURES. By signing under seal, | agree to the terms contained in this Guaranty. { also acknowledge receipt of a copy of this
Guaranty.

GUARANTOR:

JUSTICE LOW SEA’ ING, INC., a West Virginia corporation

  
    

By: (Seal)

 

JAQSESC-HISTICE, HE, Presiden’ 7

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):
(individual)
—

STATE OF Viva rita, , COUNTY/CITY OF Roanoke _ 58.

 

This instrument was acknowledged before me thise day of + , 2018 by JAMES C. JUSTICE, Ill, President of
Justice Low Seam Mining, Inc., a West Virginia corporation. He [check one] (eis personally known to me or oO has produced
as identification.

 

My commission expires: 4S = * l-

Notary Registration Number: ©0729

 

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 2024

 

 

 

33985513v1
Case 5:21-cv-00320 Document 49-7 Filed 07/14/21 Page 26 of 39 PagelID #: 554

CARTER BANK & TRUST

LOAN AGREEMENT

82
Carter Bank & Trust Loan Number

This Loan Agreement (the “Agreement”) is made this 15th day of December, 2017 by and between Carter Bank & Trust, a Virginia
banking corporation (“Bank”), and:

James C, Justice Companies, Inc., a Delaware corporation, Twin Fir Estates, LLC, a Virginia limited liability company, and Wilcox
Industries, Inc. (individually and collectively “Borrower”, having its chief executive offices at 302 S. Jefferson St, Roanoke, VA
24011.

Virginia Fuel Corporation, Southeast Cotton, Inc., American Turf Grass Corporation, Black River Farms, LLC, Rapidan, LLC,
Evergreen Turf Corporation, Blue Ridge Farm Center, Inc., Stoney Brook Plantation, Inc., Justice Farm Supply, Inc., Ten Mile Bay,
LLC, Justice Family Farms, LLC, Greenhom, LLC, and Justice Low Seam Mining, Inc. (individually “Corporate Guarantor” and
collectively “Corporate Guarantors”), James C. Justice, I] and Cathy L. Justice (individually “Individual Guarantor” and collectively
the “Individual Guarantors” and, together with the Corporate Guarantors, individually, “Guarantor” and collectively “Guarantors”).

The Borrower has applied to Bank for and Bank has agreed fo make, subject to the terms of and upon the reliance of Borrower’s
representations, warrantics and agreements made in this Agreement, the following loan and/or line of credit (hereinafter sometimes
referred to, singularly or collectively, if more than one, as “Loan”:

Term Loan (individually and collectively “Term Loan”) in the principal amount of $57,940,539.89 for the purpose of renewing
existing loan nos. M482 and a; which shall be evidenced by Borrower’s Promissory Note dated of even date
herewith (together the “Term Note) payable on demand and shall bear interest at the rate set forth in such Term Note, the terms of
which are incorporated herein by reference. The Term Loan shall be secured by a first and prior lien and security interest in the
Borrower's real property and improvements which presently secures the aforesaid existing loans including but not limited to that real
property situated in Albemarle, Prince George and Floyd Counties, Virginia, Mercer County, Kentucky and Raleigh and Summers
Counties, West Virginia, and/or Borrower’s existing and hereafier acquired personal property pursuant to the terms of applicable
security instruments listed below.

Section 1 Conditions Precedent

Bank shall not be obligated to make any disbursement of loan proceeds until all of the following conditions have been satisfied by
proper evidence, execution, and/or delivery to Bank of the following documents and items in addition to this Agreement, all in form
and substance satisfactory to Bank and Bank’s counsel in their sole discretion:

USA Patriot Act Verification Information: Information or documentation, including but not limited to the legal name, address, tax

identification number, driver’s license, and date of birth (if the Borrower is an individual) of the Borrower sufficient for Bank to verify

the identity of the Borrower in accordance with the USA Patriot Act. Borrower shall notify Bank promptly of any change in such
information.

Note: The Note duly executed by the Borrower,

Deed of Trust: Deed of Trust(s) on the real property each of Bellwood Corporation and Justice Low Seam Mining, Inc. (such
Deed(s) of Trust, individually and collectively, the “Morigage” and such real property collectively the “Mortgaged Property”).
Assignment of Leases and Rents: Assignment(s) of Leases and Rents in which each of Bellwood Corporation and Justice Low Seam
Mining, Inc. assign to Bank all existing and thereafter arising leases on the Mortgaged Property and the rents and profits

therefrom (individually and collectively, the “Assignment of Leases and Rents”).

Title Insurance: A Standard ALTA mortgage policy from a company or companies approved by Bank, providing coverage for the
aggregate principal amount of the Note(s) and insuring the appropriate lien priority of the Mortgage(s) and which shall not
contain any title exceptions or policy exclusions not approved by Bank and Bank's counsel.

Title Opinion: A favorable opinion of title from legal counsel acceptable to Bank certifying that each of Bellwood Corporation,
Justice Low Seam Mining, Inc. or other owner has good and marketable fee simple title to the Mortgaged Property and that the
Mortgage(s) constitutes a first priority lien thereon without exceptions, except as are acceptable to Bank and Bank’s counsel.

Survey: A certified copy of a recent survey of the Mortgaged Property prepared by a registered land surveyor or a civil engineer.

Flood Hazard Certification: Evidence satisfactory to Bank and Bank’s counsel as to whether the Mortgaged Property is located
within an area identified as having “special flood hazards” as such term is used in the Federal Flood Disaster Protection Act of
1973,

Environmental Audit Report: A favorable “Phase I” unedited envitonmental audit covering the Mortgaged Property from an
independent environmental engincering firm satisfactory te Bank which reflects that no hazardous waste, toxic substances, or
other hazardous materials have contaminated the Mortgaged Property or, if the Mortgaged Property has been so contaminated,
that it has been satisfactorily remediated or contained in accordance with all Environmental Laws. Bank shall be fully authorized
to discuss all aspects of the audit with the engineering firm.

Security Agreement: Sccurity Agreement in which Borrower and any other owner (“Debtor") of personal property collateral shall
grant to Bank a first priority security interest in the personal property specified therein. (If Bank has or will have a security
interest in any collateral which is inferior to the security interest of another creditor, Borrower must fully disclose to Bank any
and all prior security interests, and Bank must specifically approve any such security interest which will continue during the term
of the Loan)

Certificates of Title: Certificates of Title for each vehicle, watercraft, or other titled personal property serving as collateral for the
Loan.

Control Agreement: A Control Agreement pertaining to Deposit Accounts, Letter-of-Credit Rights and/or Electronic Chatiel Paper,
as required in connection with the Security Agreement.

UCC Financing Statements: Copies of UCC Financing Statements duly filed in Borrower's states of incorporation, organization or
residence, and in all jurisdictions necessary, or in the opinion of Bank desirable, to perfect the security interests granted in the
Security Agreement(s), and certified copies of Information Requests identifying all previous financing statements on record for
Borrower, as appropriate from all jurisdictions indicating that no security interest has previously been granted in any of the
collateral described in the Security Agreement(s), unless prior approval has been given by Bank.

33986693
Case 5:21-cv-00320 Document 49-7 Filed 07/14/21 Page 27 of 39 PagelD #: 555

CARTER BANK & TRUST

LOAN AGREEMENT

Commitment Fee: A commitment fee (or balance thereof) of SN/A payable to Bank on the date of execution of the Loan

Documents.

Corporate Resolution: A Certificate of Corporate Resolutions signed by the corporate secretary or certified officer containing
resolutions duly adopted by the Board of Directors of each Borrower, each Corporate Guarantor, Bellwood Corporation and
Justice Low Seam Mining. Inc. authorizing the execution, delivery, and performance of the Loan Documents on or in a form
provided by or acceptable to Bank.

Articles of Incorporation: A copy of the Articles of Incorporation and all other charter documents of each Borrower, Corporate
Guarantor. Bellwood Corporation and Justice Low Seam Mining, Inc. all filed with and certified by the Secretary of State of the
state/commonwealth of such entity’s incorporation.

By-Laws: A copy of the By-Laws of each Borrower, Corporate Guarantor, each of Bellwood Corporation and Justice Low Seam
Mining, Inc. certified by the Secretary of such entity as to their completeness and accuracy.

Certifieate of Incumbency: A certificate of the Secretary of each Borrower, Corporate Guarantor, Bellwood Corporation and Justice
Low Seam Mining, Inc. certifying the names and true signatures of the officers of each entity authorized to sign the Loan
Documents.

Certificate of Existence: A certification of the Secretary of State (or other government authority) of the state/commonwealth of each
Borrower’s, Corporate Guarantor’s, Bellwood Corporation’s and Justice Low Seam Mining, Inc.’s incorporation or organization
as to the existence or good standing of such entity and its charter documents on file.

Opinion of Counsel: An opinion of counsel for Borrower, Guarantors, Bellwood Corporation and Justice Low Seam Mining, Inc.
satisfactory te Bank and Bank’s counsel.

Guaranty: Guaranty Agreement(s) duly executed by Guarantor(s).

Assignment of Life Insurance Policy(ies): An assignment of life insurance policy(ies) as collateral on the life of N/A in the amount
of $N/A by an insurance company acceptable to Bank.

Limited Liability Company Operating Agreement: A copy of each Borrower's and Corporate Guarantor’s Operating Agreement.
certified by such Borrower’s or Guarantor’s manager(s) and/or members, as applicable as to its completeness and accuracy.

Declaration of Limited Liability Company: A declaration or resolution from each Borrower’s and Corporate Guarantor’s
manager(s) authorizing the execution, delivery, and performance of the Loan Documents on a form provided by or acceptable to
Bank.

Limited Liability Company Articles of Organization: A copy of the Articles of Organization and all other organizational
documents of each Borrower and Corporate Guarantor, as applicable, all filed with and certified by the Secretary of State of the
state/commonwealth of such Borrower's or Corporate Guarantor’s organization.

Appraisal(s}: Two (2) copies of an appraisal ordered by Bank of the estimated market value of the real and/or personal property
offered as collateral for the Loan referenced herein. The appraisal{s} must be addressed to Bank and must conform to the
Uniform Standards of Professional Appraisal Practice (“(USPAP”) adopted by the Appraisal Standards Board of the Appraisal
Foundation. Any deviation from the USPAP must be explained in the appraisal(s). The appraiser(s) must be licensed and/or
certified if required by applicable Federal Deposit Insurance Corporation regulations or state laws.

Additional Documents: Receipt by Bank of other approvals, opinions, or documents as Bank may reasonably request.

Any other Conditions Precedent:

Section 2 Representations and Warranties
Borrower represents and warrants to Bank that:

2.01. Financial Statements. The balance sheet of Borrower and its subsidiaries, if any, and the related Statements of Income
and Retained Earnings of Borrower and its subsidiaries, the accompanying footnotes together with the accountant’s opinion
thereon, and all other financial information previously furnished to Bank, accurately, completely and fairly reflect the financial
condition of Borrower and its subsidiaries as of the dates thereof, including all contingent liabilitics of every type, and the
financial condition of Borrower and its subsidiaries as stated therein has not changed materially and adversely since the date
thereof.

2.02. Name, Capacity and Standing, Borrower's exact legal name is correctly stated in the initial paragraph of the Agreement.
If Borrower and any of its subsidiaries, if any, is a corporation, general partnership, limited partnership, limited liability
partnership, or limited liability company, it is duly organized and validly existing under the laws of its respective state of
incorporation or organization; that it and/or its subsidiaries, if any, are duly qualified and in good standing in every other state in
which the nature of their business shall require such qualification, and are each duly authorized by their board of directors,
general partners or member/manager(s), respectively, to enter into and perform the obligations under the Loan Documents.

2.03. No Violation of Other Agreements. The execution and delivery of the Loan Documents, and the performance by
Borrower, by any and all pledgors (whether Borrower or other owners of collateral property securing payment of the Loan
(hereinafter sometimes referred to as the “Pledgor”)) or by Guarantors thereunder will not violate any provision, as applicable, of
its articles of incorporation, by-laws, articles of organization, operating agreement, agreement of partnership, limited partnership
or limited liability partnership, or, of any law, other agreement, indenture, note, or other instrument binding upon any Borrower,
any Pledgor or any Guarantor, or give cause for the acceleration of any of the respective obligations of any Borrower or any
Guarantor.

2.04. Authority. The execution, delivery and performance of this Agreement, the Note and the other Loan Documents have
been duly authorized by all necessary and proper corporate or equivalent action. All authority from and approval by any federal,
state, or local governmental body, commission or agency necessary to the making, validity, or enforceability of this Agreement
and the other Loan Documents has been obtained.

2.05. Asset Ownership. Borrower has good and marketable title to all of the properties and assets reflected on the balance
sheets and financial statements furnished to Bank, and all such properties and assets are free and clear of mortgages. deeds of
trust, pledges, liens, security interests, and all other encumbrances except as otherwise disclosed by such financial statements or
otherwise in writing.

2.06, Discharge of Liens and Taxes. Borrower and its subsidiaries, if any, have filed, paid, and/or discharged all taxes or other
claims which may become a lien on any of their respective properties or assets, excepting to the extent that such items are being
appropriately contested in good faith and for which an adequate reserve (in an amount acceptable to Bank) for the payment
thereof is being maintained.

33986693
Case 5:21-cv-00320 Document 49-7 Filed 07/14/21 Page 28 of 39 PagelD #: 556
| CARTER BANK & TRUST

LOAN AGREEMENT

2.07. Regulations U and X. None of the Loan proceeds shall be used directly or indirectly for the purpose of purchasing or
carrying any margin stock in violation of the provisions of Regulation U and Regulation X of the Board of Governors of the
Federal Reserve System.

2.08. ERISA. Each employee benefit plan, as defined by the Employee Retirement Income Security Act of 1974, as amended
(ERISA”), toaintained by Borrower or by any subsidiary of Borrower or any corporate Guarantor meets, as of the date hereof,
the minimum funding standards of Section 302 of ERISA, all applicable requirements of ERISA and of the Internal Revenue
Code of 1986, as amended, and no “Reportable Event” nor “Prohibited Transaction” (as defined by ERISA) has occurred with
respect to any such plan.

2.09. Litigation. There is no claim, action, suit or proceeding pending, threatened or reasonably anticipated before any court,
commission, administrative agency, whether State or Federal, or arbitration which will materially adversely affect the financial
condition, operations, properties, or business of Borrower, its subsidiaries, if any, any Guarantor, or any Pledgor, or affect the
ability of Borrower or any Guarantor or any Pledgor to perform its obligations under the Loan Documents.

2.10. Other Agreements. The representations and warranties made by Borrower to Bank in the other Loan Documents are true
and correct in all respects on the date hereof

2.11. Binding and Enforceable. The Loan Documents, when executed, shall constitute valid and binding obligations of
Borrower and Guarantors respectively, and are enforceable in accordance with their terms, except as may be limited by
bankruptcy, insolvency, moratorium, or similar laws affecting creditors’ rights generally.

2.12. Commercial Purpose. The Loan are not “consumer transactions”, as defined in the Virginia or West Virginia Uniform
Commercial Code, and none of the collateral was or will be purchased or held primarily for personal, family or household
purposes.

2.13. Foreign Assets Control Regulations. It is not in violation of (i) the Trading with the Enemy Act (50 U.S.C. App. Sec. | et
seq.), as amended, (ii) any of the foreign assets control regulations issued by the Office of Foreign Assets Control of the United
States Treasury Department (“OFAC”) and any executive order related thereto, or (iii) the U.S. Patriot Act, and further that it {a)
is not subject fo sanctions administered by OFAC or the U.S. Department of State or (b) has not engaged in any dealing or
transactions with, or is otherwise associated with, any person subject to such sanctions.

2.14, Survival of Representations and Warranties. Borrower agrees that in extending loan advances, Bank is relying on all
representations, warranties, and covenants made by Borrower in this Agreement or in any certificate or other instrument delivered
by Borrower to Bank under this Agreement or the other Loan Documents. Borrower further agrees that regardiess of any
investigation made by Bank, all such representations, warranties and covenants will survive the making of each advance under the
Loan and delivery to Bank of the Loan Documents, shall be continuing in nature, shall be deemed made and reaffirmed by
Borrower at the time each advance is made, and shall remain in full force and effect until such time as Borrower’s indebtedness
shall be paid in full, or until this Agreement shall be terminated in the manner provided herein, whichever is the last to occur.

Section 3 Affirmative Covenants

Borrower covenanis and agrees that from the date hereof and until payment in full of all indebtedness and performance of all

obligations owed under the Loan Documents, Borrower shall:
3.01. Maintain Existence and Current Legal Fort of Business. (a) Maintain its existence and good standing in the state of its
incorporation or organization, (b) maintain its current legal form of business indicated above, and, (c), as applicable, qualify and
remain qualified as a foreign corporation, general partnership, limited partnership, limited liability partnership or limited liability
company in each jurisdiction in which such qualification is required,
3.02, Maintain Records. Kecp adequate records and books of account, in which complete entries will be made in accordance
with GAAP consistently applied, reflecting all financial transactions of Borrower. Lf Borrower now or hereafter maintains any
business records in the possession of a third party, at the request of Bank, Borrower shall notify such third party to permit Bank
free access to such records at all reasonable times and to provide Bank with copies of any records it may request, al] at
Borrower's expense.
3.03. Maintain Properties. Maintain, keep, and preserve all of its properties (tangible and intangible) including the collateral
necessary or useful in the conduct of its business in good working order and condition, ordinary wear and tear excepted.
3.04. Conduet of Business. Continue to engage in an efficient, prudent, and economical manner in a business of the same
general type as now conducted.
3.05. Maintain Insurance. Maintain fire and other risk insurance, public liability insurance, and such other insurance as Bank
may require with respect to Borrower's properties and operations, in form, amounts, and coverages and with insurance companies
acceptable to Bank. Borrower, upon request of Bank, will deliver to Bank from time to time the policies or certificates of
insurance in form satisfactory to Bank, including stipulations that coverages will not be cancelled or diminished without at least
thirty (30) days prior written notice to Bank. Each insurance policy also shall include an endorsement (NY long form) providing
that coverage in favor of Bank will not be impaired in any way by any act, omission or default of Borrower or any other person.
In connection with all policies covering the Collateral, Borrower shall provide Bank with such Bank’s loss payable or other
endorsements as Bank may require, and shall furnish to Bank upon request, reports on each existing insurance policy showing
such information as Bank may reasonably request, including without limitation the following: (1) the name of the insurer; (2) the
risks insured; (3) the amount of the policy: (4) the properties and assets insured; (5) the current property values on the basis of
which insurance has been obtained, and the manner of determining those values; and (6) the expiration date of the policy. In
addition, upon request of Bank (however not more often than annually), Bank may require that an independent appraiser
satisfactory to Bank determine, as applicable, the actual cash value or replacement cost of any Collateral, The cost of such
appraisal shall be paid by Borrower. Should any or all of the Collateral become uninsured for any reason, Borrower shall have ten
(10) days after receipt of notice from Bank to obtain replacement insurance on the Collateral satisfactory to Bank and, should
Borrower fail to obtain such insurance, Bank may purchase insurance covering the Collateral, the cost of which shall be paid by
Borrower on demand.
3.06. Comply With Laws. Comply in all respects with all applicable laws, rules, regulations, ordinances and orders applicable
to cach Borrower’s business, operations and properties including without limitation, the Americans with Disabilities Act, paying
before the delinquency thereof all taxes, assessments, and governmental charges imposed upon it or upon its income, profits or
property, and all Environmental Laws,
3.07. Right of Inspection. Permit the officers and authorized agents of Bank, at any reasonable time or times in Bank’s sole
discretion to visit the properties of any Borrower, and to discuss such matiers with any officers, directors, managers, members or
partners, limited or general, of such Borrower, and with Borrower's independent accountant as Bank deems necessary and proper.

33986693
Case 5:21-cv-00320 Document 49-7 Filed 07/14/21 Page 29 of 39 PagelD #: 557

CARTER BANK & TRUST

LOAN AGREEMENT

3.08. Reporting Requirements. Furnish to Bank:
Monthly Financial Reports: Monthly within thirty (30) days of the end of each month end, the Borrower’s internally
prepared balance sheet and income statement for the period ended, prepared in accordance with generally accepted
accounting principles, applied on a consistent basis, and certified as correct to the best knowledge and belief by the
Borrower's chief financial officer or other officer or person acceptable to the Bank,
Annual Reports: Annually, within two hundred forty (240) days of the end of each fiscal year, the Borrower's audited
balance sheet and income statement for the year ended, prepared in accordance with generally accepted accounting
principles, applied on a consistent basis.
Monthly Production Reports: Monthly within thirty (30) days of the end of each month, internally prepared production
reports for each of the applicable mines. in a form prepared by Borrower in the ordinary course of business.
Tax Returns: State and Federal tax returns for the Borrower when each such retum is filed, and such additional
information and statements (including, without limitation, lists of assets and liabilities, aging of receivables and payables,
inventory schedules, budgets, forecasts, and other reports with respect to the Borrower’s financial condition and business
operations) as the Bank may request from time to time.
Officer Compliance Certificate: An Officer's Compliance Certificate (“OCC”) with respect to Borrower's compliance
with the Affirmative, Financial and Negative Covenants set forth in Sections 3, 5, and 6 of this Agreement. The OCC will
be in form acceptable to Bank, properly executed by an authorized officer of Borrower, including calculations to support
all Financial Covenants, and set forth any corrective action taken or proposed to be taken with respect to any Default or
Event of Default under such covenants. The OCC is due within the same number of days required for the delivery of
Financial Statements for each fiscal quarter’s end and for the fiscal year end. The OCC furnished by Borrower for the fiscal
year end shall include a reconciliation of all adjustments, if any, by Borrower to the fourth quarter’s certification.
Notice of Litigation: Promptly after the receipt by Borrower, or by any Guarantor of which Borrower has knowledge,
notice of any complaint, action, suit or proceeding before any court or administrative agency or body of any type which, if
determined adversely, could have a material adverse effect on the financial condition, properties, or operations of any
Borrower or any Guarantor, as applicable.
Tax Returns: As soon as available each year, complete copies of all federal tax returns (including all Schedules thereto)
filed by Borrower.
Notice of Default: Promptly upon discovery or knowledge thereof, notice of the existence of any event of default under
this Agreement or any other Loan Documents.
USA Patriot Act Verification Information: Information or documentation, including but not limited to the legal name,
address, tax identification number, driver’s license, and date of birth (if Borrower is an individual) of Borrower sufficient
for Bank to verify the identity of Borrower in accordance with the USA Patriot Act. Borrower shall notify Bank promptly
of any change in such information.
Otber Information: Such other information as Bank may from time to time reasonably request.
3.09. Appraisal(s). If required by Bank, furnish at Borrower’s expense an independent appraisal or update by an appraiser
satisfactory to Bank of the market value of any real or personal property collateral securing the Loan.
3.10. Affirmative Covenants from other Loan Documents. All affirmative covenants contained in any other Loan Documents
are hereby incorporated by reference herein.
3.11. Management. Maintain executive and management personnel! with substantially the same qualifications and experience as
the current executive and management personnel and promptly provide written notice to Bank of any change in such executive or
management personnel.

Section 4 Guarantors’ Covenants

Fach Guarantor covenants and agrees that from the date hereof and uniil payment in full of all indebtedness and performance of all
obligations owed under the Loan Documents, Guarantor shall:
4.01. Maintain Properties; Liquid Assets. Guarantors shall not, without the prior written consent of Bank, sell, transfer or
otherwise dispose of any of more than 30% of his/her personal Liquid Assets of any kind. “Liquid Assets” shall mean all publicly
traded securities and/or securities accounts, bonds and mutual funds, any certificatcs of deposit, money market accounts, U.S.
Treasuries and other federal agency instruments, hedge funds, derivative accounts and other investment instraments which are not
pledged to Bank as security for any obligation to Bank.
4.02. Comply With Laws, Comply in all respects with all applicable laws, rules, regulations, and orders including, without
limitation the Americans with Disabilities Act, paying before the delinquency thereof all taxes, assessments, and governmental
charges imposed or assessed upon Guarantor or upon Guarantor’s income, profits and properties, and with all Environmental
Laws.
4.03. Reporting Requirements. Furnish to Bank:
Guarantor Financial Reports: Each of the Guarantors shal! submit financial statements to the Bank on the Bank’s form
on an annual basis by February 28 of each year. The Bank shall provide such form at least (30) days in advance of any
required submission.
Notice of Litigation: Promptly after the receipt by Guarantor, or by Borrower of which Guarantor has knowledge, notice
of any claim, action, suit, and proceeding before any court or governmental agency of any type which, if determined
adversely, could have a material adverse effect on the financial condition, properties, or operations of Guarantors or
Borrower, as appropriate.
4.04. Transfer of Ownership. Not, without the prior written consent of Bank: If Guarantor is a corporation, (a) issue, transfer
or sell any new class of stock, or (b) issue, transfer or sell, in the aggregate, from its treasury stock and/or currently authorized but
unissued shares of any class of partnership, limited partnership, limited liability partnership or limited liability company, issue,
transfer or sell any interest in Guarantor.
4.05. Tax Returns: As soon as available each year, furnish complete copies of all federal tax returns (including all Schedules
thereto) filed by Guarantor.
4.06. Other Information: Furnish such other information as Bank may from time to time reasonably request.
4.07. Representations and Warranties. Each Guarantor represents and warrants to Bank that: (i) if Guarantor is a corporation,
partnership, limited partnership, limited liability partnership, limited liability limited partnership, or limited liability company, it
is duly organized and validly existing under the laws of its respective state of incorporation or organization; that it and/or its
subsidiaries, if any, are duly qualified and in good standing in every other state in which the nature of their business shall require

33986693
Case 5:21-cv-00320 Document 49-7 Filed 07/14/21 Page 30 of 39 PagelD #: 558

CARTER BANK & TRUST

LOAN AGREEMENT

such qualification, and are each duly authorized by their board of directors, general partners or member/manager(s), respectively,
fo enter into and perform the obligations under its Guaranty Agreement; (ii) all financial statements and related information
furnished to Bank in connection with the Loan are true, correct and complete in all material respects, accurately represent the
financial condition of such Guarantor as of the date thereof, and no material adverse change in its financial condition has
occurred since the date thereof; (iii) it has full knowledge of the financial condition and business operations of Borrower; (iv)
there is no litigation pending or, to the knowledge of such Guarantor, threatened which if adversely decided would materially
impair its ability to honor and pay its obligations under its Guaranty Agreement; and (v) it is not in violation of (1) the Trading
with the Enemy Act (50 U.S.C. App. Sec. } et seq), as amended, (2) any of the foreign assets control regulations issued by OFAC
and any executive order related thereto, or (3) the U.S. Patriot Act, and further that it {a) is not subject to sanctions administered
by OFAC or the U.S. Department of State or (b) has not engaged in any dealing or transactions with, or is otherwise associated
with, any person subject to such sanctions.

Section 5 Financial Covenants: N/A
Section 6 Negative Covenants

Each Borrower covenants and agrees that from the date hereof and until payment in full of all indebtedness and performance of all
obligations under the Loan Documents, such Borrower shall not, without the prior written consent of Bank:

6.01. Liens. Create, incur, assume, or suffer to exist any lien or security interest upon or in Collateral, any of Borrower's other
properties. or the properties of any Pledgor securing payment of the Loan, whether now owned or hereafter acquired, except
Permitted Liens.
6.02. Debt. Incur, assume, or suffer to exist any debt, except:

(a) Debt to Bank;

(b) Debt outstanding on the date hereof and shown on the most recent financial statements submitted to Bank:

(c) Accounts payable to trade creditors incurred in the ordinary course of business;

(d) Debt secured by purchase money security interests only in the property or assets acquired; and
6.03. Capital Expenditures. Expenditures for fixed assets in any fiscal year shall not exceed in the aggregate the sum of $N/A.
6.04. Change of Legal Form of Business; Purchase of Assets. Change Borrower’s name or the legal form of Borrower’s
business as shown above, whether by merger, consolidation, conversion or otherwise, and Borrower shall not purchase all or
substantially all of the assets or business of any Person, or enter into any partnership with a third party.
6.05. Leases. Create, incur, assume, or suffer to exist any leases, except:

{a) Leases outstanding on the date hereof and showing on the most recent financial statement submitted to Bank;

(b) Operating Leases for machinery and equipment which do not in the aggregate require payments in excess of $ N/A in any

fiscal year of Borrower.

6.06. Dividends or Distributions; Acquisition of Capital Stock or Other Ownership Interests. Declare or pay any dividends
or distributions of any kind, or purchase or redeem, retire, or otherwise acquire any of Borrower's capital stock or other
ownership interests, now or hereafter outstanding.
6.07, Salaries. Salaries and any other cash compensation to owners/officers/partners/managers shall be limited as follows: N/A
6.08. Guaranties. Assume, guarantee, endorse, or otherwise be or become directly or contingently liable for obligations of any
Person, except guaranties by endorsement of negotiable instruments for deposit or collection er similar transactions in the
ordinary course of business,
6.09. Loans to Insiders and Affiliates. Make any loans to directors, officers, partners, members, shareholders, subsidiaries or
affiliates.
6.10. Disposition of Assets. Sell, lease, or otherwise dispose of any of its assets or properties except in the ordinary and usual
course of its business,
6.11. Transfer of Ownership. (a) issue, transfer or sell any new class of stock, (b) issue, transfer or sell, in the aggregate more
than 10% of the total number of shares from its treasury stock and/or currently authorized but unissued shares of any class of
stock, as of the date of this Agreement, or (c) permit any shareholder to transfer or sell more than 10% of its issued and
outstanding shares in Borrower as of the date of this Agreement
6.12. Negative Covenants from Loan Documents. All negative covenants contained in any Loan Document are hereby
incorporated by reference herein.
6.13. Transactions with Affiliates. Directly or indirectly, sell, lease, transfer, or otherwise dispose of any of its property to, or
purchase any property from, or enter into any contract, agreement, understanding, loan, advance, guarantee or transaction
(including the rendering of services) with or for the benefit of, any Affiliate (each of the foregoing, an “Affiliate Transaction”),
unless (a) such Affiliate Transaction or series of Affiliate Transactions is (i) in the best interest of Borrower and ( ii) on terms that
are no less favorable to Borrower than those what would have been obtained in a comparable arm’s-length transaction by
Borrower with a person that is not an Affiliate. For purposes of this section, “Affiliate” shall mean any Borrower, any relative of
any Borrower, of any Guarantor, or of an entity which is a parent, subsidiary or any person or entity controlled by, or under the
common control of, any Borrower, any Guarantor, Borrower’s parent or subsidiary, or Guarantor’s parent or subsidiary.

Section 7 Hazardous Substances and Compliance with Environmental Laws

7.01. Investigation. Borrower hereby certifies that it has exercised due diligence to ascertain whether its real property,
including without limitation the Mortgaged Property, is or has been affected by the presence of asbestos, oil, petroleum or other
hydrocarbons, urea formaldehyde, PCBs, hazardous or nuclear waste, toxic chemicals and substances, or other hazardous
materials, as defined in applicable Environmental Laws (collectively, “Hazardous Substances”). Borrower represents and
warrants that there are no Hazardous Substances contaminating its real property, nor have any such materials been released on or
stored on or improperly disposed of on its real property during its ownership, occupancy or operation thereof except in strict
compliance with Environmental Laws and any applicable permits. Borrower hereby agrees that, except in strict compliance with
applicable Environmental Laws, it shall not knowingly permit any release, storage or contamination of its properties as long as
any indebtedness or obligations to Bank under the Loan Documents remains unpaid or unfulfilled. In addition, Borrower does not
have or use any underground storage tanks on any of its real property. including the Mortgaged Property, which are not registered
with the appropriate Federal and/or State agencies and which are not properly equipped and maintained in accordance with all
Environmental Laws. If requested by Bank, Borrower shall provide Bank with all necessary and reasonable assistance required

33986693
Case 5:21-cv-00320 Document 49-7 Filed 07/14/21 Page 31 of 39 PagelD #: 559

CARTER BANK & TRUST

LOAN AGREEMENT

9.05. Any obligation of Bank to advance funds to a Borrower or any other Person under the terms of under the Loan Documents
and all other obligations, if any, of Bank under the Loan Documents shall immediately cease and terminate unless and until Bank
shall reinstate such obligation in writing.

Section 10 Miscellaneous Provisions

10.01. Definitions.

“Collateral” shall mean all property and assets granted as collateral security for the Loan, whether real or personal property,
whether granted directly or indirectly, whether granted now or in the future, and whether granted in the form of a security interest,
mortgage, security deed, deed of trust, assignment, pledge, crop pledge, chattel mortgage, chattel trust, factor’s lien, equipment
trust, conditional sale, trust receipt, lien, charge, lien or title retention contract, lease or consignment intended as a security device,
or any other security or lien interest whatsoever, whether created by law, contract, or otherwise.

“Environmental Laws” shall mean all federal and state laws and regulations which affect or may affect the Mortgaged
Property, including without limitation the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
Sections 9601 et seq.), the Resource Conservation and Recovery Act (42 U.S.C. Sections 6901 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. Sections 1251 et seq.), the Clean Air Act (42 U.S.C. Section 7401 et seq.), the Toxic Substances
Control Act (15 U.S.C. Section 2601 et seq.), and all applicable environmental laws and regulations of the State of West Virginia
and the Commonwealth of Virginia, as such laws or regulations have been amended or may be amended.

“Loan Documents” shall mean this Agreement including any Schedule attached hereto, the Note, the Mortgage, the Security
Agreement, the Assignment of Leases and Rents, all UCC Financing Statements, the Guaranty Agreements, and all other
documents, certificates, and instruments executed in connection therewith, and all renewals, extensions, modifications,
substitutions, and restatements thereof and therefore.

“Permitted Liens” shall mean (1) liens and security interest securing any indebtedness owed by any Borrower to Bank; (2)
liens for taxes, assessments, or similar charges either not yet due or being contested in good faith and for which appropriate
reserves are maintained; (3) liens of materialmen, mechanics, warehousemen, or carriers, or other like liens arising in the ordinary
course of business and securing obligations which are not yet delinquent; (4) purchase money liens or purchase money security
interests upon or in any property acquired or held by Borrower in the ordinary course of business to secure indebtedness
outstanding on the date of this Agreement or permitted to be incurred under Section 6.02; (5) liens and security interests which, as
of the date of this Agreement, have been disclosed to and approved by Bank in writing; and (6) those liens and security interests
which in the aggregate constitute an immaterial and insignificant monetary amount with respect to the net value of Borrower’s
assets.

“Person” shall mean an individual, partnership, corporation, trust, unincorporated organization, limited liability company.
limited liability partnership, association, joint venture, or a government agency or political subdivision thereof.

“GAAP” shall mean generally accepted accounting principles as established by the Financial Accounting Standards Board or
the American Institute of Certified Public Accountants, as amended and supplemented from time to time.
10.02.Non-impairment. If any one or more provisions contained in the Loan Documents shall be held invalid, illegal, or
unenforceable in any respect, the validity, legality, and enforceability of the remaining provisions contained therein shall not in
any way be affected or impaired thercby and shall otherwise remain in full force and effect.

10.03. Applicable Law, Jurisdiction and Venue. The Loan Documents shall be construed in accordance with and governed by
the laws of the Commonwealth of Virginia and shall bind each of Borrower’s and Guarantor’s heirs, personal representatives,
successors and assigns and inure to the benefit of Bank’s successors and assigns. Borrower and the Guarantors hereby irrevocably
agree that any legal action or proceeding arising out of or relating to this Agreement or any of the Loan Documents shall be
instituted exclusively in either the Circuit Court of the City of Martinsville, Virginia or the United States District Court for the
Western District of Virginia, assuming such latter court has jurisdiction. Borrower and the Guarantors hereby consent to the
jurisdiction of such courts and waive any objection relating to the basis for personal or in rem jurisdiction or to venue which
Borrower or any of the Guarantors may now or hereafter have in any such legal action or proceedings.

10.04, Waiver. Neither the failure nor any delay on the part of Bank in exercising any right, power or privilege granted in the
Loan Documents shall operate as a waiver thereof, nor shall any single or partial exercise thereof preclude any other or further
exercise of any other right, power, or privilege which may be provided by law. A waiver by Bank of a provision of this
Agreement shall not prejudice or constitute a waiver of Bank’s right otherwise to demand strict compliance with that provision or
any other provision of this Agreement. No prior waiver by Bank, nor any course of dealing between Bank and Borrower, or
between Bank and any Guarantor, shall constitute a waiver of any of Bank’s rights or of any of Borrower's or any Guarantor’s
obligations as to any future transaction. Whenever the consent of Bank is required under this Agreement, the granting of such
consent by Bank in any instance shall not constitute continuing consent to subsequent instances where such consent is required
and in all cases such consent may be granted or withheld in the sole discretion of Bank.

10.05. Modification. No modification, amendment, or waiver of any provision of any of the Loan Documents shall be effective
ualess in writing and signed by Borrower and Bank.

10.06. Payment Amount Adjustment. In the event that any Loan referenced herein has a fixed payment with a variable
(floating) interest rate and, as a result of an increase in such interest rate, accruals of interest are not fully paid, Bank, in its sole
discretion, may at any time adjust Borrower's fixed payment amount(s) to prevent the amount of interest accrued in a given
period exceeding the periodic payment amount or to cause the affected Loan to be repaid within the same period of time as
originally agreed upon.

10.07 Stamps and Other Fees. Borrower shall pay all federal or state stamp and recording taxes, or other fees or charges, if any
are payable or are determined to be payable by reason of the execution, delivery, or issuance of the Loan Documents or any
security granted to Bank; and Borrower and Guarantors agree to indemnify and hold harmless Bank against any and all liability in
respect thereof. Borrower shall pay all fees incurred by Bank for the appraisal of the Mortgaged Property obtained at any time
after the date of this Agreement which Bank requires pursuant to federal or state regulations, in connection with any event of
default under the Loan Documents or restructure of the Loan, any material damage to or condemnation of the Mortgaged
Property, or in connection with any foreclosure or forbearance. Such appraisal fees shall be payable on demand, shall accrue
interest at the default rate set forth in the Note(s) following demand and shail be secured by the security documents executed by
Borrower or Pledgor.

10,08. Attorneys’ Fees. In the event Borrower, any Guarantor or any Pledgor shall default in any of its obligations hereunder and
Bank finds it necessary to employ an attorney to assist in the enforcement or collection of the indebtedness of Borrower to Bank,
to enforce the terms and provisions of the Loan Documents, to modify the Loan Documents, or in the event Bank voluntarily or

33986693
Case 5:21-cv-00320 Document 49-7 Filed 07/14/21 Page 32 of 39 PagelD #: 560

. CARTER BANK & TRUST

LOAN AGREEMENT

for purposes of determining the existence of Hazardous Substances on the Mortgaged Property, including allowing Bank access to
the Mortgaged Property, to Borrower’s employees having knowledge of, and to its files and records within Borrower's control
relating to the existence, storage, or release of Hazardous Substances on the Moritgaged Property.

7.02. Compliance. Borrower agrees to comply with all applicable Environmental Laws, including, without limitation, all those
relating to Hazardous Substances. Borrower further agrees to provide Bank, and all appropriate Federal and State authorities,
with immediate notice in writing of any release of Hazardous Substances on the Mortgaged Property and to pursue diligently to
completion all appropriate and/or required remedial action in the event of such release. In addition, Borrower shall within fifteen
(13) days after receipt thereof, a complete copy of any notice, summons, lien, citation, letter or other communication from any
governmental agency concerning any action or omission of Borrower in connection with any environmental activity or issue.

7.03. Remedial Action; Indemnity: Bank shall have the right, but not the obligation, to undertake all or any part of such
remedial action in the event of a release of Hazardous Substances on the Mortgaged Property and to add any expenditures so
made to the principal indebtedness secured by the Deed(s) of Trust or other security instruments. Borrower agrees to indemnify
and hold Bank harmless from any and all loss or liability arising out of any violation of the representations, covenants, and
obligations contained in this Section 7, or resulting from the recording of the Deed(s) of Trust or other security instruments. In
addition, Bank shall have all rights and remedies provided in other Loan Documents with respect to Hazardous Substances and
violations of Environmental Laws.

Section 8 Events of Default
The following shall be “Events of Default” by Borrower or any Guarantor:

8.01. Should Borrower fail to make payment of any installment of principal or interest on the Note when due.
8.02. Should any representation or warranty made in the Loan Documents prove to be false or misleading in any material respect
when made.
8.03. Should any report, certificate, financial statement, or other document furnished prior to the execution of or pursuant to the
terms of this Agreement prove to be false, incomplete or misleading in any material respect when delivered or made.
8.04. Should Borrower or any Guarantor default in the payment or performance of any other loan, line of credit, indenture,
mortgage instrument, security agreement or other agreement with Bank or with another creditor or Person that may materially
affect any Borrower’s or any Guarantor’s property or ability to perform their respective obligations under this Agreement or the
other Loan Documents.
8.05. Should any Borrower, any Guarantor or any Pledgor breach any covenant, condition, or agreement made under any of the
Loan Documents to which it is a party.
8.06. Should a custodian be appointed for or take possession of any or all of the assets of any Borrower or any Guarantor; should
any Borrower or any Guarantor either voluntarily or involuntarily become subject to any insolvency proceeding. including
becoming a debtor under the United States Bankruptcy Code, any proceeding to dissolve any Borrower or any Guarantor, any
proceeding to have a receiver appointed, or should any Borrower or any Guarantor make an assignment for the benefit of
creditors; or should there be an attachment, execution, or other judicial seizure of all or any portion of any Borrower’s or any
Guarantor’s assets, including an action or proceeding to seize any Collateral or any funds on deposit with Bank, and such seizure
is not discharged within 30 days.
8.07, Should final judgment for the payment of money be rendered against Borrower or any Guarantor which is not covered by
insurance and shall remain undischarged for a period of 30 days unless such judgment or execution thereon is effectively stayed.
8.08. Upon the death of, or termination of existence of, or dissolution of, any Borrower, Pledgor or Guarantor.
8.09. Should Bank determine that any Borrower or any Guarantor has suffered a material adverse change in its financial
condition or its business operations.
8.10. Should any lien or security interest in the Collateral terminate, fail for any reason to have the priority agreed to by Bank on
the date granted, or become unenforceable, unperfected or invalid for any reason, should the Collateral fail to be insured as
required herein, or should the market value of the Mortgaged Property or other Collateral decline below the value anticipated or
required In connection with the Loan.
8.11. Should Borrower commit a default under any Hedge Agreement, as defined in Section 10.01.
8.12. Should Borrower assert for any reason that this Agreement or any provision hereof or any other Loan Document is invalid
or unenforceable. or should any Guarantor terminate his Guaranty or otherwise assert that that its Guaranty is invalid or
unenforceable.
8.13. Should any Borrower, Guarantor or any officer, director or owner of 20% or more of the outstanding ownership interests of
any Borrower or Guarantor, be indicted for a felony offense under state or federal law, including without limitation any violation
of any anti-money laundering, bribery, OFAC or bank fraud, or should any Borrower or Guarantor employ an executive officer or
manager, or elect a director, who has been convicted of any such felony offense, or should any Person become an owner of 20%
or more of the outstanding ownership interests of any Borrower or Guarantor who has been indieted or convicted of any such
felony offense.

Section 9 Remedies Upon Default

Upon the occurrence of any of the above Events of Default, and subject to any applicable notice and cure periods, if any, Bank may at
any time thereafter, at its option, take any or all of the following actions, at the same or at different times:
9.01. Declare the outstanding balance of the Note to be immediately due and payable, both as to principal and interest, late fees,
and all other amounts/expenditures without presentment, demand, protest, or further notice of any kind, all of which are hereby
expressly waived by Borrower and each Guarantor, and such balance shall accrue interest at the Default Rate as provided herein
until paid in full;
9.02. Require any Borrower or any Guarantor to pledge additional collateral to Bank from such Borrower's or Guarantor’s assets
and properties to secure the Loan, the acceptability and sufficiency of such collateral to be determined in Bank’s sole discretion:
9.03, Take immediate possession of and/or foreclose upon any or all Collateral which may be granted to Bank as security for the
indebtedness and obligations of any Borrower or any Guarantor under the Loan Documents;
9.04. Exercise any and all other rights and remedies available to Bank under the terms of the Loan Documents and applicable
law, including the Virginia Uniform Commercial Code;

33986693
Case 5:21-cv-00320 Document 49-7 Filed 07/14/21 Page 33 of 39 PagelD #: 561

CARTER BANK & TRUST

LOAN AGREEMENT

otherwise should become a party to any suit or legal proceeding (including a proceeding conducted under the Bankruptcy Code),
Borrower and Guarantors, jointly and severally, agree to pay all reasonable attorneys’ fees incurred by Bank and all related costs
of collection or enforcement that may be incurred by Bank. Borrower and Guarantor shall be liable for such attorneys’ fees and
costs whether or not any suit or proceeding is actually commenced.

10.09, Bank Making Required Payments. In the event Borrower shall fail to maintain insurance, pay taxes or assessments,
costs and expenses which Borrower is, under any of the terms hereof or of any Loan Documents, required to pay, or fail to keep
any of the properties and assets constituting collateral free from new security interests, liens, or encumbrances, except as
permitted herein, Bank may at its election make expenditures for any or all such purposes and the amounts expended together
with interest thereon at the Default Rate, shall become immediately due and payable to Bank, and shall have benefit of and be
secured by the collateral; provided, however, Bank shall be under no duty or obligation to make any such payments or
expenditures.

10.10. Right of Offset. Any indebtedness owing from Bank to Borrower may be set off and applied by Bank on any indebtedness
or liability of Borrower to Bank at any time and from time to time after maturity, whether by acceleration or otherwise, and
without demand or notice to Borrower.

10.11. UCC Authorization. Borrower authorizes Bank to file such UCC Financing Statements describing the collateral in any
location deemed necessary and appropriate by Bank.

10.12. Modification and Renewal Fees. Bank may, at its option, charge any fees for modification, renewal, extension, or
restatement of any terms of the Note(s) and the other Loan Documents not prohibited by applicable law.

10.13. Conflicting Provisions. If provisions of this Agreement shall conflict with any terms or provisions of any of the Note(s).
security document(s) or any schedule attached hereto, the provisions of such Note, security documents or any Schedule attached
hereto, as appropriate, shall take priority over any provisions in this Agreement,

10.14, Notices. Any notice permitted or required by the provisions of this Agreement shall be deemed to have been given when
delivered in writing to Bank at 1300 Kings Mountain Road, Martinsville, VA 241 12, and to the Borrower at its offices at 302 S.
Jefferson St. Suite 600, Roanoke, VA 24011 when sent by certified mail and retum receipt requested or by recognized courier.
Unless otherwise required by law, if there is more than one Borrower, any notice given by Bank to any Borrower shall be deemed
to be notice given to all Borrowers.

10.15, Consent to Jurisdiction. Borrower and the Guarantors hereby irrevocably agree that any legal action or proceeding
arising out of or relating to this Agreement or any of the Loan Documents shall be instituted exclusively in either the Circuit
Court of the City of Martinsville, Virginia or the United States District Court for the Western District of Virginia, assuming such
latter court has jurisdiction. Borrower and the Guarantors hereby consent to the jurisdiction of such courts and waive any
objection relating to the basis for personal or in rem jurisdiction or to venue which Borrower or any of the Guarantors may now or
hereafter have in any such legal action or proceedings.. Borrower consents to the jurisdiction of such court and waives any
objection relating to the basis for personal or in rem jurisdiction or to venue which Borrower may now or hereafter have in any
such legal action or proceedings,

10.16, Counterparts. This Agreement may be executed by one or more parties on any number of separate counterparts and all of
such counterparts taken together shall be deemed to constitute one and the same instrument.

10.17, Entire Agreement. The Loan Documents embody the entire agreement between Borrower and Bank with respect to the
Loan, and there are no oral or parole agreements existing between Bank and Borrower with respect to the Loan which are not
expressly set forth in the Loan Documents,

10.18. Indemnity. Borrower and Guarantors hereby jointly and severally agree to indemnify and hold Bank, its affiliates, their
successors and assigns and their respective directors, officers, employees and sharcholders harmless from and against, any loss,
damage, lawsuit, proceeding, judgment, cost, penalty, expense (including all reasonable in-house and outside attorneys’ fees,
whether or not suit is brought, accountants’ fees and/or consultants’ fees) or liability whatsoever arising from or otherwise
relating to the closing, disbursement, administration or repayment of the Loan, including without limitation: (i) Borrower's or
Guarantors’ failure to comply with the terms of this Agreement and the other Loan Documents (ii) the breach of any
representation or warranty made to Bank in this Agreement or in any other Loan Documents now or hereafter executed in
connection with the Loan; (iti) the violation of any covenant or agreement contained in this Agreement or any of the other Loan
Documents; provided, however, that the foregoing indemnification shall not be deemed to cover any such loss, damage, lawsuit,
proceeding, cost, expense or liability which is finally determined by a court of competent jurisdiction to result solely from Bank’s
gross negligence or willful misconduct. This indemnity obligation shall survive the payment of the Loan and the termination of
this Agreement.

10.19. WAIVER OF JURY TRIAL. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, THE
UNDERSIGNED HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS ARISING
OUT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR OUT OF THE CONDUCT OF
THE RELATIONSHIP BETWEEN THE UNDERSIGNED AND BANK, IN EACH CASE WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE. BORROWER AND GUARANTORS AGREE AND CONSENT THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT BANK MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS PARAGRAPH
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF BORROWER AND GUARANTORS TO THE
WAIVER OF ITS RIGHT TO TRIAL BY JURY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR BANK
TO MAKE THE LOAN AND ENTER INTO THIS AGREEMENT. FURTHER, THE UNDERSIGNED HEREBY
CERTIFY THAT NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL, HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT SEEK TO ENFORCE THIS WAIVER OF RIGHT TO
JURY TRIAL PROVISION. NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL, HAS THE
AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION. BORROWER AND GUARANTORS
ACKNOWLEDGE THAT THEY HAVE HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL REGARDING
THIS PARAGRAPH, THAT THEY FULLY UNDERSTAND ITS TERMS, CONTENT AND EFFECT, AND THAT
THEY VOLUNTARILY AND KNOWINGLY AGREES TO THE TERMS OF THIS PARAGRAPH,

10.20. Required Information for New Loan. To help the government fight the funding of terrorism and money laundering
activities, federal law requires Bank to obtain, verify and record information that identifies each person or entity obtaining a loan
including Borrower's legal name, address, tax identification number, date of birth, driver’s license, organizational documents or
other identifying documents, Failure to provide the required information will result in a violation of the U.S. Patriot Act and will
constitute a default under this instrument or agreement. In addition, no Borrower, any of its affiliates, or any of their respective
directors, officers, managers, partners, or any other authorized representatives is named as a “Specially Designated National and

33986693
Case 5:21-cv-00320 Document 49-7 Filed 07/14/21 Page 34 of 39 PagelD #: 562

CARTER BANK & TRUST

LOAN AGREEMENT

Blocked Person”, on the list published by the U.S. Department of the Treasury Office of Foreign Assets Control (OFAC) at its
official website.

10.21. Correction of Errors; Further Assurances. Borrower will and will cause any Pledgor and each Guarantor to cooperate
with Bank to correct any errors in this Agreement, the Note or other Loan Documents and shall execute such documentation as is
necessary to do so. In addition, Borrower, Pledgor and each Guarantor shall cooperate fully with Bank and execute such further
instruments, documents and agreements, and shall do any and all such further acts, as may be reasonably requested by Bank to
better evidence and reflect the transactions described herein and contemplated hereby and to carry into effect the intent purposes
of this Agreement, the Note and the other Loan Documents, including without limitation the granting and/or perfecting of a
security interest in the Collateral.

10.22. Consent to Loan Participation. Borrower agrees and consents to Bank’s sale or transfer, whether now or later, of one or
more participation interests in the Loan to one or more purchasers, whether related or unrelated to Bank. Bank may provide,
without any limitation whatsoever, to any one or more purchasers, or potential purchasers, any information or knowledge Bank
may have about Borrower or about any other matter relating to the Loan, and Borrower hereby waivers any rights to privacy
Borrower may have with respect to such matters. Borrower hereby waives any and all notices of sale of participation interests, as
well as all notices of any repurchase of such participation interests. Borrower agrees that the purchasers of any such participation
interests will be considered as the absolute owners of such interests in the Loan and will have all the rights granted under the
participation agreement(s) governing the sale of such participation interests. Borrower waives all rights of offset or counterclaim,
whether now existing or hereafter arising, against Bank or against any purchaser of such a participation interest and
unconditionally agrees that either Bank or such purchaser may enforce Borrower’s obligation under the Loan irrespective of the
failure or insolvency of any holder of any interest in the Loan. Borrower agrees that the purchaser of any such participation
interest may enforce its interest irrespective of any personal claims or defenses that Borrower may have against Bank. Any
purchaser of a participation interest in the Loan may exercise a right of setoff against Borrower to the same extent as Bank has
such right.

10.23. Severability. If a court of competent jurisdiction finds any provision of this Agreement to be illegal, invalid, or
unenforceable as to any circumstance, such finding shall not make the offending provision illegal, invalid, or unenforceable as to
any other circumstance, If feasible, the offending provision shall be considered modified so that it becomes legal, valid and
enforceable. If the offending provision cannot be so modified, it shall be considered deleted from this Agreement. Unless
otherwise required by law, the illegality, invalidity, or unenforceability of any provision of this Agreement shall not affect the
legality, validity or enforceability of any other provision of this Agreement.

10.24. Construction. Each party hereto hereby acknowledges that all parties hereto participated equally in the drafting and/or
negotiation of this Agreement and that, accordingly, no court when interpreting this Agreement shall construe it more stringently
against one party than the other.

10.25. Time of the Essence. Time is of the essence in the performance of this Agreement and the other Loan Documents.

IN WITNESS WHEREOF, the Bank, Borrower and Guarantors have caused this Agreement to be duly executed all as of the date first

 

 

   
 

above written.
Borrower:

WITNESS:
Leslie Wells
Print Name

Twin Firs Estates, LLC

= Wame of Limiteg_-bility ¢ any

WITNESS: 2 se

(SEAL)

    
 

L eslic wWetls Nomen « Yarns Ss

Print Name Title: Mresideat

Wilcox Industries, Ine.

ae Name of Corpera ion
WITNESS: sa SE ihe
¥f PEON a (SEAL)

Leshe Wells

  

 

Print Name
GUARANTORS:
_Leshe Wells a >] (SEAL)
Print Name:
a co Name: James C. Justice
9

33986693
Case 5:21-cv-00320 Document 49-7 Filed 07/14/21 Page 35 of 39 PagelD #: 563
CARTER BANK & TRUST

LOAN AGREEMENT

Biscked Person’, on the list published by the U.S. Department of the Treasury Oftice of Foreign Assets Control (OFAC) at its
ial website,

10.21. Correction of Errors; Further Assurances, Borrower will and will cause any Plodgor and each Guarantor to cooperate
with Bank to correct any errors in this Agreement, the Note or other Loan Documents snd shall execute such documentation ay is
necessary to do so. In addition, Borrower, Pledgor and each Guarantor shall cooperate fally with Bank and execute such further
instruments, documents and agreements, and shell do any and all such further acts, as may be reasonably requested by Henk to
better evidence and reflect the trasactions described herein and contemplated hereby and to carry inta effect the intent purposes
of this Agreement, the Note and the other Loan D including without limitation the gr ting and/or p ig Of a
security interest in the Collateral.

10.22. Consent to Loan Participation. Barrower sgreea and consents to Bank's sale or transfer, whether now or later, of one or
more participation interests in the Loan to one or more purchesers, whether related or unrelated to Bank. Bank may provide,
without any limitation whatsoever, to any one or more purct a, OF p ial purchasers, any inkk ion or knowledge Bank
may bave about Borrower or aboot sny other matter relating to the Loan, and Borrower bereby waivers any righta to privacy
Borrower may have with respect to such mstters, Borrower horeby waives any and all notices of xale of participation interests, as
Well as all notices of any repurchase of such participation interests. Borrower agtees thet the purchssers of axly such participation
interests will be considered as the absolute owners of such interests in the Loan and will have all the rights granted under the
participation agreement{(s) governing the sale of such participation interests, Borrower waives all rights of offset or counterclaim,
whether mow oxisting or hereafter arising, ageinst Bank or against any purcheser of such a participation interest and
woconditionally agrees that either Bank or such purchaser may enforce Borrower's obligation under the Loan irrespective of the
failure or insolvency of any holder of any interest in the Loan. Borrower agrooa that the purchaser of any such participation
interest may enforce its interest irrespective of any personal claims or defenses that Bortower may have against Bank. Any
pocchaser of a participation intervst in the Lon may exercise « right of setoff against Borrower to the rame extent as Bank hes
such ri;

10.23. Severability. If a court of competent jurisdiction finds any provision of this Agroement to be illegal, invalid, or

unenforceable ag to any cineumstance, such finding shall not make ths offending provision illegal, invalid, or unenforceable aa to

any other circumstance. If feasible, the offending provixion shall be considered modified so that it becomes legal, valid and

enforceable, If the offending provision cannot be so modified, it shall be considered deleted from this Agreament, Unless

otherwise required by law, the illegality, invalidity, or nsenforceability of any provision of thix Agreement shall not affect the

legality, validity or enforcesbility of sny other provision of thls Agreement.

10.24. Construction. Each party hereto hereby acknowledges that all parties hereto participated equally im the drafting and/or
istion of this Ags and that, dingly, no court when i ing this Ags shall it more siri t

against one party than the other,

10.25, Time of the Essence. Time is of the essence in the performance of this Agreement and the other Loan Documents,

IN WITNESS WHEREOF, the Bank, Borrower and Guarantors have caused this Agreement to be duly executed all as of the date first

i 3 =

above written,
Borrower:
~~ ames ©. Justice Ce ——
Name of Corporation

‘WITNESS:

By: _ _____ (SEAL)
se Name:
Print Name Tite:

Twin Firs Estates, LLC
Name of Limited Liability Company

‘WITNESS:

By: — (SEAL)

i Name:
Print Name ‘Title:
Wi Ing i
Name of Corporation

WITNESS:

By: ee ASEAL)
_S = Name: a
Print Name Title:

GUARANTORS: )

pag or,

pes TOG Le LB ok

Print Name:

 

 

= Name: James ©. Justice

35986693
Case 5:21-cv-00320 Document 49-7 Filed 07/14/21 Page 36 of 39 PagelD #: 564
CARTERBANK & TRUST

LOAN AGREEMENT

Bre IF OT Cow

Print Name:

 

me

 

 

WITNESS:
By: _____ (SEAL)
a A Name: eee
Frint Name Title; a nnn
Inc.
Name of Corporation
WITNESS:
By: nn {SEAL}
aT Name: ee _—
Print Name Tithe:
American Turf Grass Corporation
‘Name of Corporation
WITNESS:
By: ——_s oe (SEAL)
__ ee Name: ce - es
Print Name Tith: ee ae _
Black River Farms,LLC
Name of Corporation
WITNESS:
By: (SEAL)
a Name: _ vo noe oe
Print Name Title:
———Rapidaa LLC
Name of Corporation
WITNESS:
Byp oS AL)
i Name: uo ————
Print Name Title: a oc beens
————Hverereen Turf Corporation
Name of Corporation
WITNESS:
By: _ SS: (SEAL)
a = ou = Name:
Print Name Title;

33986653
Case 5:21-cv-00320 Document 49-7 Filed 07/14/21 Page 37 of 39 PagelD #: 565

CARTER BANK & TRUST

 

 

 

 

 

   

 

   

 

 

    
  

 

 

 

 

 

 

LOAN AGREEMENT
(SEAL)
Print Name:
7 Name: Cathy L. Justice
Virginia Fuel Corporation
Name of Corporation
WITNESS:
—— . al __ (SEAL)
>
Name: Nein Cc. oS ust 1Cé = T
Print Name Title: res, deat |
Southeast Cotton, Inc.
Name of Corporation
WITNESS:
‘ rae a (SEAL)
. {
Leshe. Wells Name: ( 4 mes C. ushee TIL
Print Name Title: vest fo rt a
American Turf Grass Corporation
Name of Corporation
WITNESS:
B OTA (SEAL)
: oO
leshe Wells Sesbee TIL
Print Name Title: _ President
Black River Farms, LLC
Name of Corporation
WITNESS:
(SEAL)
Leste Wells
Print Name
Rapidan. LLC
Name of Corporation
WITNESS:
(SEAL)
Leshe Wet \s oo Name: wea, lashee EL
Print Name Title: eS\
_ Evergreen Turf Corporation
Name of Corporation
WITNESS:
* tS (SEAL)

 

Leslie. Wetls - James CO ushee tit
Print Name none me es Cee

33986693

 
Case 5:21-cv-00320 Document 49-7 Filed 07/14/21 Page 38 of 39 PagelD #: 566

CARTER BANK & TRUST

LOAN AGREEMENT

Blue Ridge Farm Center, Inc.

 

 
 
  

 

 

 

 
   
 

 

 

 

   

Name of Corporation
WITNESS:
(SEAL)
_leshe Wells a Sustee Tr
Print Name Cat -
Stoney Brook Plantation, Inc.
Name of Corporation
WITNESS:
By, su ri (SEAL)
Leshe Wells _ Name: ( Omes C, Shsshee Ue
Print Name Title: — Pvestden+t - a
Justice Farm Supply, Inc.
Name of Corporation
WITNESS:
By S ee (SEAL)
Leshe ells | Name: ames C. Sushee Tit
Print Name Title: veoidenk

Ten Mile Bay, LLC
Name of Corporation

WITNESS:
ant Gin (SEAL)
heste Wells

Name: Rives f “ ‘ Susshee TO.
Print Name Title: | eS

Justice Family Farms, LUC
Name of Corporation

WITNESS: ova ELE
By: = (SEAL)
Leshe Wells Name: James f : Stivhe TI
Print Name Title: CON

 

Greenthorn, LLC
Name of Corporation

 
     
  

WITNESS: _
By: : a a : (SEAL)
Leslie Wells _ . nae; Chmes C. RG hee TH
Print Name Title: President _

1
33986693
Case 5:21-cv-00320 Document 49-7 Filed 07/14/21 Page 39 of 39 PagelD #: 567

CARTER BANK & TRUST

LOAN AGREEMENT

Justice Low Seam Mining, Inc.
Name of Corporation

WITNESS: oe
: _______ (SEAL)

_leshe ells | ae Name: ri S sna th Sushes TL

Print Name Title: Preside. PS or

 

CARTER BANK & TRUST ~

by: Me. 4/2

Name: blr ts) J. pecs _. Sei
Title: AEGr L/L Ce. FREE BE

12
33986693
